UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Item 1: Schedule of Investments Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (106.3%) United States Treasury Bill 0.145% 12/2/10 1,149,373 1,149,368 United States Treasury Bill 0.105%0.135% 12/9/10 1,270,000 1,269,965 United States Treasury Bill 0.140% 12/16/10 1,109,000 1,108,935 United States Treasury Bill 0.160% 12/23/10 1,219,000 1,218,881 United States Treasury Bill 0.155% 12/30/10 1,424,000 1,423,822 United States Treasury Bill 0.130% 1/6/11 1,620,000 1,619,789 United States Treasury Bill 0.125% 1/13/11 723,000 722,892 United States Treasury Bill 0.135% 1/20/11 800,000 799,850 United States Treasury Bill 0.130%0.200% 1/27/11 1,367,000 1,366,619 United States Treasury Bill 0.125%0.195% 2/3/11 1,064,000 1,063,718 United States Treasury Bill 0.125%0.190% 2/10/11 1,400,000 1,399,604 United States Treasury Bill 0.135% 2/17/11 1,566,000 1,565,542 United States Treasury Bill 0.140% 2/24/11 1,559,000 1,558,485 United States Treasury Bill 0.175% 3/3/11 1,130,000 1,129,500 United States Treasury Bill 0.165% 4/14/11 450,000 449,724 United States Treasury Bill 0.170% 4/21/11 275,000 274,817 United States Treasury Bill 0.170% 4/28/11 450,000 449,686 United States Treasury Bill 0.155% 5/5/11 350,000 349,767 Total U.S. Goverment and Agency Obligations (Cost $18,920,964) Total Investments (106.3%) (Cost $18,920,964) Other Assets and Liabilities-Net (-6.3%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard S&P 500 Value Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (11.5%) Walt Disney Co. 2,888 105 Comcast Corp. Class A 4,244 85 Home Depot Inc. 2,525 76 Target Corp. 1,089 62 McDonald's Corp. 753 59 * Ford Motor Co. 3,594 57 Time Warner Inc. 1,692 50 Lowe's Cos. Inc. 2,117 48 Johnson Controls Inc. 1,015 37 Time Warner Cable Inc. 535 33 Carnival Corp. 653 27 News Corp. Class A 1,912 26 NIKE Inc. Class B 246 21 Macy's Inc. 637 16 Fortune Brands Inc. 229 14 JC Penney Co. Inc. 357 12 Genuine Parts Co. 239 11 Family Dollar Stores Inc. 190 10 CBS Corp. Class B 553 9 Staples Inc. 408 9 Whirlpool Corp. 114 8 McGraw-Hill Cos. Inc. 232 8 * Interpublic Group of Cos. Inc. 738 8 Omnicom Group Inc. 170 8 Newell Rubbermaid Inc. 438 7 Limited Brands Inc. 215 7 Gap Inc. 295 6 VF Corp. 74 6 Mattel Inc. 224 6 Marriott International Inc. Class A 141 6 Stanley Black & Decker Inc. 85 5 Leggett & Platt Inc. 222 5 * Sears Holdings Corp. 70 5 DR Horton Inc. 419 4 H&R Block Inc. 320 4 Harley-Davidson Inc. 120 4 Lennar Corp. Class A 244 4 Darden Restaurants Inc. 75 4 * Discovery Communications Inc. Class A 90 4 * Big Lots Inc. 118 4 * Goodyear Tire & Rubber Co. 366 3 Scripps Networks Interactive Inc. Class A 66 3 Gannett Co. Inc. 247 3 RadioShack Corp. 171 3 International Game Technology 198 3 * Pulte Group Inc. 487 3 Washington Post Co. Class B 8 3 * AutoNation Inc. 88 2 * Eastman Kodak Co. 405 2 * GameStop Corp. Class A 92 2 Meredith Corp. 54 2 * Office Depot Inc. 415 2 * New York Times Co. Class A 175 2 Consumer Staples (12.1%) Wal-Mart Stores Inc. 3,027 164 Procter & Gamble Co. 2,578 157 Philip Morris International Inc. 1,548 88 Kraft Foods Inc. 2,644 80 CVS Caremark Corp. 2,050 64 Altria Group Inc. 2,165 52 Costco Wholesale Corp. 663 45 Archer-Daniels-Midland Co. 968 28 Sysco Corp. 890 26 Kroger Co. 971 23 Walgreen Co. 588 20 Kimberly-Clark Corp. 267 17 General Mills Inc. 461 16 Reynolds American Inc. 510 16 Sara Lee Corp. 997 15 Safeway Inc. 582 13 HJ Heinz Co. 238 11 JM Smucker Co. 180 11 Molson Coors Brewing Co. Class B 238 11 Lorillard Inc. 138 11 Mead Johnson Nutrition Co. 180 11 Kellogg Co. 158 8 Tyson Foods Inc. Class A 456 7 ConAgra Foods Inc. 335 7 Clorox Co. 111 7 Hershey Co. 141 7 Dr Pepper Snapple Group Inc. 179 7 Coca-Cola Enterprises Inc. 247 6 * Constellation Brands Inc. Class A 281 6 Campbell Soup Co. 155 5 Hormel Foods Corp. 105 5 Brown-Forman Corp. Class B 77 5 McCormick & Co. Inc. 106 5 SUPERVALU Inc. 319 3 * Dean Foods Co. 274 2 Energy (11.0%) Exxon Mobil Corp. 3,616 251 Chevron Corp. 3,039 246 ConocoPhillips 2,241 135 Marathon Oil Corp. 1,069 36 Hess Corp. 441 31 Devon Energy Corp. 393 28 Halliburton Co. 683 26 Spectra Energy Corp. 976 23 Chesapeake Energy Corp. 983 21 Williams Cos. Inc. 880 20 Valero Energy Corp. 853 17 Murphy Oil Corp. 118 8 Sunoco Inc. 181 7 El Paso Corp. 499 7 EQT Corp. 115 5 Tesoro Corp. 214 3 * Nabors Industries Ltd. 156 3 QEP Resources Inc. 96 3 Cabot Oil & Gas Corp. 63 2 Financials (23.9%) JPMorgan Chase & Co. 5,995 224 Wells Fargo & Co. 7,914 215 Bank of America Corp. 15,157 166 * Citigroup Inc. 38,468 162 * Berkshire Hathaway Inc. Class B 1,176 94 Goldman Sachs Group Inc. 474 74 US Bancorp 2,888 69 Morgan Stanley 2,285 56 MetLife Inc. 1,369 52 Bank of New York Mellon Corp. 1,829 49 PNC Financial Services Group Inc. 792 43 Travelers Cos. Inc. 709 38 State Street Corp. 757 33 ACE Ltd. 509 30 Chubb Corp. 474 27 Capital One Financial Corp. 688 26 BB&T Corp. 1,043 24 Allstate Corp. 811 24 Aflac Inc. 439 23 Progressive Corp. 1,008 20 Marsh & McLennan Cos. Inc. 817 20 AON Corp. 495 20 Loews Corp. 479 18 SunTrust Banks Inc. 754 18 Host Hotels & Resorts Inc. 991 16 Discover Financial Services 820 15 Prudential Financial Inc. 295 15 Hartford Financial Services Group Inc. 670 15 Fifth Third Bancorp 1,199 14 M&T Bank Corp. 181 14 Vornado Realty Trust 163 13 Equity Residential 264 13 Charles Schwab Corp. 784 12 Franklin Resources Inc. 102 12 Lincoln National Corp. 484 12 Boston Properties Inc. 132 11 Unum Group 498 11 Public Storage 106 10 Kimco Realty Corp. 612 10 Regions Financial Corp. 1,892 10 KeyCorp 1,325 10 Weyerhaeuser Co. 589 10 Comerica Inc. 265 10 Ameriprise Financial Inc. 168 9 * Genworth Financial Inc. Class A 736 9 * SLM Corp. 732 8 * American International Group Inc. 204 8 AvalonBay Communities Inc. 72 8 Cincinnati Financial Corp. 246 7 Torchmark Corp. 123 7 People's United Financial Inc. 563 7 Northern Trust Corp. 135 7 Huntington Bancshares Inc. 1,081 6 Health Care REIT Inc. 130 6 Assurant Inc. 166 6 Principal Financial Group Inc. 202 5 Legg Mason Inc. 162 5 Plum Creek Timber Co. Inc. 144 5 Zions Bancorporation 261 5 * NASDAQ OMX Group Inc. 218 5 * Leucadia National Corp. 179 5 * E*Trade Financial Corp. 298 4 Moody's Corp. 152 4 Marshall & Ilsley Corp. 796 4 NYSE Euronext 123 3 * First Horizon National Corp. 350 3 Apartment Investment & Management Co. 117 3 Health Care (10.3%) Pfizer Inc. 12,157 198 Johnson & Johnson 1,953 120 Merck & Co. Inc. 2,229 77 Abbott Laboratories 1,092 51 Bristol-Myers Squibb Co. 1,449 36 * Amgen Inc. 694 36 * WellPoint Inc. 603 34 UnitedHealth Group Inc. 733 27 McKesson Corp. 395 25 Eli Lilly & Co. 733 25 Baxter International Inc. 447 22 Aetna Inc. 636 19 Cardinal Health Inc. 525 19 * Boston Scientific Corp. 2,285 15 * Humana Inc. 255 14 * Genzyme Corp. 191 13 Becton Dickinson and Co. 168 13 AmerisourceBergen Corp. Class A 424 13 * Thermo Fisher Scientific Inc. 216 11 * CareFusion Corp. 336 8 * Coventry Health Care Inc. 223 6 * King Pharmaceuticals Inc. 376 5 CR Bard Inc. 62 5 * Forest Laboratories Inc. 150 5 Quest Diagnostics Inc. 95 5 PerkinElmer Inc. 177 4 * Cephalon Inc. 63 4 * Tenet Healthcare Corp. 691 3 DENTSPLY International Inc. 77 2 Patterson Cos. Inc. 58 2 Industrials (12.2%) General Electric Co. 16,159 256 United Parcel Service Inc. Class B 813 57 FedEx Corp. 478 44 Boeing Co. 674 43 3M Co. 495 42 Emerson Electric Co. 669 37 Lockheed Martin Corp. 449 31 PACCAR Inc. 549 30 Union Pacific Corp. 319 29 Northrop Grumman Corp. 441 27 Raytheon Co. 570 26 Waste Management Inc. 724 25 Eaton Corp. 252 24 Deere & Co. 288 21 Parker Hannifin Corp. 243 19 Norfolk Southern Corp. 318 19 General Dynamics Corp. 260 17 Fluor Corp. 270 16 Tyco International Ltd. 411 16 Southwest Airlines Co. 1,123 15 CSX Corp. 215 13 Ingersoll-Rand plc 316 13 Illinois Tool Works Inc. 259 12 L-3 Communications Holdings Inc. 174 12 Cummins Inc. 111 11 Textron Inc. 412 9 Rockwell Automation Inc. 126 8 Expeditors International of Washington Inc. 153 8 * Jacobs Engineering Group Inc. 189 7 Dover Corp. 132 7 Republic Services Inc. Class A 257 7 Pitney Bowes Inc. 312 7 CH Robinson Worldwide Inc. 90 7 Avery Dennison Corp. 165 6 Masco Corp. 540 6 * Quanta Services Inc. 318 6 Cintas Corp. 199 5 RR Donnelley & Sons Co. 312 5 Snap-On Inc. 87 5 Pall Corp. 96 4 Roper Industries Inc. 54 4 Ryder System Inc. 80 3 Equifax Inc. 95 3 Robert Half International Inc. 108 3 Iron Mountain Inc. 128 3 Information Technology (5.5%) Intel Corp. 4,723 100 Hewlett-Packard Co. 1,061 44 * Dell Inc. 2,545 34 * Motorola Inc. 3,507 27 Xerox Corp. 2,080 24 Texas Instruments Inc. 659 21 Automatic Data Processing Inc. 421 19 Applied Materials Inc. 1,354 17 * Yahoo! Inc. 957 15 Fidelity National Information Services Inc. 408 11 * Agilent Technologies Inc. 261 9 Analog Devices Inc. 198 7 * SanDisk Corp. 154 7 * SAIC Inc. 442 7 * Symantec Corp. 395 7 Paychex Inc. 213 6 * VeriSign Inc. 163 6 CA Inc. 240 6 KLA-Tencor Corp. 143 5 * Fiserv Inc. 92 5 * Micron Technology Inc. 682 5 * Electronic Arts Inc. 313 5 Jabil Circuit Inc. 292 4 * Lexmark International Inc. Class A 118 4 Molex Inc. 205 4 Computer Sciences Corp. 93 4 Microchip Technology Inc. 123 4 * MEMC Electronic Materials Inc. 342 4 Harris Corp. 72 3 * Novell Inc. 529 3 * Advanced Micro Devices Inc. 418 3 * LSI Corp. 510 3 National Semiconductor Corp. 198 3 Tellabs Inc. 377 2 * Novellus Systems Inc. 77 2 * Monster Worldwide Inc. 97 2 Total System Services Inc. 144 2 * Compuware Corp. 183 2 * JDS Uniphase Corp. 122 1 Materials (2.5%) Dow Chemical Co. 1,760 55 EI du Pont de Nemours & Co. 628 30 Alcoa Inc. 1,538 20 Air Products & Chemicals Inc. 141 12 United States Steel Corp. 216 11 Eastman Chemical Co. 108 8 International Paper Co. 322 8 Vulcan Materials Co. 193 8 Nucor Corp. 186 7 PPG Industries Inc. 84 7 Sherwin-Williams Co. 81 6 Sealed Air Corp. 240 6 Bemis Co. Inc. 165 5 Allegheny Technologies Inc. 66 3 Ball Corp. 51 3 * Owens-Illinois Inc. 120 3 Airgas Inc. 49 3 * Titanium Metals Corp. 129 2 AK Steel Holding Corp. 66 1 Telecommunication Services (4.3%) Verizon Communications Inc. 4,276 137 AT&T Inc. 4,471 124 CenturyLink Inc. 454 20 Qwest Communications International Inc. 2,626 18 * Sprint Nextel Corp. 4,494 17 Frontier Communications Corp. 1,493 14 Windstream Corp. 415 5 * MetroPCS Communications Inc. 394 5 Utilities (6.7%) Southern Co. 1,260 47 Dominion Resources Inc. 894 37 Duke Energy Corp. 1,981 35 NextEra Energy Inc. 625 32 PG&E Corp. 591 28 American Electric Power Co. Inc. 721 26 Exelon Corp. 618 24 Public Service Enterprise Group Inc. 763 23 Consolidated Edison Inc. 424 20 Entergy Corp. 284 20 Progress Energy Inc. 447 20 Sempra Energy 373 19 PPL Corp. 732 19 Edison International 490 18 Xcel Energy Inc. 693 16 FirstEnergy Corp. 459 16 DTE Energy Co. 255 11 Wisconsin Energy Corp. 177 11 Ameren Corp. 360 10 CenterPoint Energy Inc. 630 10 Constellation Energy Group Inc. 304 9 Northeast Utilities 265 8 Oneok Inc. 160 8 NiSource Inc. 418 7 SCANA Corp. 171 7 CMS Energy Corp. 370 7 Pinnacle West Capital Corp. 163 7 Pepco Holdings Inc. 337 6 Allegheny Energy Inc. 255 6 Integrys Energy Group Inc. 117 6 TECO Energy Inc. 322 5 * AES Corp. 393 4 Nicor Inc. 69 3 * NRG Energy Inc. 146 3 Total Common Stocks (Cost $7,640) Total Investments (100.0%) (Cost $7,640) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) * Non-income-producing security. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. S&P 500 Value Index Fund Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $7,640,000. Net unrealized appreciation of investment securities for tax purposes was $289,000, consisting of unrealized gains of $415,000 on securities that had risen in value since their purchase and $126,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P 500 Growth Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (10.2%) * Amazon.com Inc. 1,629 286 McDonald's Corp. 2,598 203 * DIRECTV Class A 3,992 166 Yum! Brands Inc. 2,154 108 Viacom Inc. Class B 2,804 106 Starbucks Corp. 3,406 104 NIKE Inc. Class B 1,030 89 * priceline.com Inc. 223 88 TJX Cos. Inc. 1,839 84 * Kohl's Corp. 1,413 80 * Ford Motor Co. 4,919 78 Coach Inc. 1,373 78 Best Buy Co. Inc. 1,591 68 News Corp. Class A 4,736 65 * Bed Bath & Beyond Inc. 1,213 53 Starwood Hotels & Resorts Worldwide Inc. 873 50 Staples Inc. 2,113 47 * Discovery Communications Inc. Class A 1,033 42 Omnicom Group Inc. 877 40 * O'Reilly Automotive Inc. 637 38 Tiffany & Co. 580 36 Ross Stores Inc. 553 36 Marriott International Inc. Class A 909 36 Wynn Resorts Ltd. 350 35 * CarMax Inc. 1,026 34 Nordstrom Inc. 772 33 Polo Ralph Lauren Corp. Class A 299 33 * AutoZone Inc. 125 32 Hasbro Inc. 640 31 Stanley Black & Decker Inc. 500 30 Mattel Inc. 976 25 Expedia Inc. 954 25 McGraw-Hill Cos. Inc. 726 25 Gap Inc. 1,138 24 CBS Corp. Class B 1,438 24 Wyndham Worldwide Corp. 821 24 * Urban Outfitters Inc. 594 22 Harley-Davidson Inc. 711 22 Abercrombie & Fitch Co. 405 20 Darden Restaurants Inc. 407 20 * Apollo Group Inc. Class A 583 20 Limited Brands Inc. 573 19 VF Corp. 173 14 * Harman International Industries Inc. 317 14 DeVry Inc. 288 12 International Game Technology 765 12 Scripps Networks Interactive Inc. Class A 216 11 * GameStop Corp. Class A 416 8 H&R Block Inc. 492 6 Gannett Co. Inc. 342 4 Consumer Staples (10.0%) Coca-Cola Co. 10,629 671 PepsiCo Inc. 7,324 473 Procter & Gamble Co. 5,226 319 Philip Morris International Inc. 3,707 211 Colgate-Palmolive Co. 2,239 171 Walgreen Co. 2,684 94 Altria Group Inc. 2,968 71 Kimberly-Clark Corp. 1,073 66 Avon Products Inc. 1,969 56 General Mills Inc. 1,532 54 Estee Lauder Cos. Inc. Class A 522 39 HJ Heinz Co. 729 35 Kellogg Co. 706 35 * Whole Foods Market Inc. 674 32 Mead Johnson Nutrition Co. 396 24 Lorillard Inc. 279 22 ConAgra Foods Inc. 1,012 22 Dr Pepper Snapple Group Inc. 562 21 Clorox Co. 299 19 Coca-Cola Enterprises Inc. 761 18 Brown-Forman Corp. Class B 254 17 Hershey Co. 303 14 Campbell Soup Co. 403 14 McCormick & Co. Inc. 288 13 Energy (12.3%) Exxon Mobil Corp. 12,419 864 Schlumberger Ltd. 6,290 486 Occidental Petroleum Corp. 3,739 330 Apache Corp. 1,757 189 Anadarko Petroleum Corp. 2,275 146 National Oilwell Varco Inc. 1,926 118 EOG Resources Inc. 1,169 104 Baker Hughes Inc. 1,978 103 Halliburton Co. 2,103 80 Peabody Energy Corp. 1,244 73 Noble Energy Inc. 807 66 * Southwestern Energy Co. 1,591 58 Devon Energy Corp. 800 56 * Cameron International Corp. 1,116 54 * FMC Technologies Inc. 551 46 Consol Energy Inc. 1,035 43 Pioneer Natural Resources Co. 531 43 Murphy Oil Corp. 522 35 * Denbury Resources Inc. 1,834 33 Range Resources Corp. 736 31 El Paso Corp. 1,712 23 Helmerich & Payne Inc. 486 22 Diamond Offshore Drilling Inc. 325 21 * Nabors Industries Ltd. 837 19 QEP Resources Inc. 513 18 * Rowan Cos. Inc. 582 18 EQT Corp. 329 13 Cabot Oil & Gas Corp. 279 10 Financials (7.0%) * Berkshire Hathaway Inc. Class B 4,381 349 American Express Co. 4,820 208 Goldman Sachs Group Inc. 927 145 Simon Property Group Inc. 1,349 133 CME Group Inc. 308 89 T Rowe Price Group Inc. 1,181 69 Prudential Financial Inc. 1,242 63 HCP Inc. 1,422 47 Invesco Ltd. 2,149 47 Aflac Inc. 819 42 Franklin Resources Inc. 362 41 * IntercontinentalExchange Inc. 342 38 Ventas Inc. 720 37 Northern Trust Corp. 702 35 Ameriprise Financial Inc. 650 34 ProLogis 2,561 33 Charles Schwab Corp. 2,134 32 Public Storage 313 30 XL Group plc Class A 1,485 29 Hudson City Bancorp Inc. 2,421 27 * CB Richard Ellis Group Inc. Class A 1,332 26 Equity Residential 495 25 Principal Financial Group Inc. 853 23 NYSE Euronext 828 23 Vornado Realty Trust 259 21 AvalonBay Communities Inc. 178 20 Boston Properties Inc. 234 20 Moody's Corp. 455 12 Weyerhaeuser Co. 666 11 Plum Creek Timber Co. Inc. 306 11 Health Care REIT Inc. 228 11 Federated Investors Inc. Class B 419 10 Janus Capital Group Inc. 846 9 * Leucadia National Corp. 340 9 Legg Mason Inc. 216 7 Apartment Investment & Management Co. 180 4 Health Care (12.0%) Johnson & Johnson 6,714 413 Merck & Co. Inc. 7,369 254 Abbott Laboratories 3,760 175 Medtronic Inc. 4,976 167 * Gilead Sciences Inc. 3,865 141 * Express Scripts Inc. 2,497 130 * Celgene Corp. 2,159 128 * Medco Health Solutions Inc. 2,000 123 * Amgen Inc. 2,297 121 UnitedHealth Group Inc. 2,949 108 Allergan Inc. 1,413 94 Bristol-Myers Squibb Co. 3,469 87 Eli Lilly & Co. 2,423 82 Stryker Corp. 1,567 78 * Biogen Idec Inc. 1,118 71 Baxter International Inc. 1,347 65 * Thermo Fisher Scientific Inc. 1,217 62 * St. Jude Medical Inc. 1,568 61 * Intuitive Surgical Inc. 180 47 CIGNA Corp. 1,255 46 * Zimmer Holdings Inc. 927 46 Becton Dickinson and Co. 558 43 * Hospira Inc. 767 43 * Life Technologies Corp. 844 42 * Genzyme Corp. 585 42 * Mylan Inc. 2,002 39 * Laboratory Corp. of America Holdings 472 39 * Varian Medical Systems Inc. 560 37 * Waters Corp. 423 32 * DaVita Inc. 447 32 * Cerner Corp. 328 29 * Watson Pharmaceuticals Inc. 575 28 * Forest Laboratories Inc. 855 27 CR Bard Inc. 245 21 Quest Diagnostics Inc. 398 20 DENTSPLY International Inc. 425 13 * Cephalon Inc. 153 10 Patterson Cos. Inc. 259 8 Industrials (9.7%) United Technologies Corp. 4,277 322 Caterpillar Inc. 2,901 245 Honeywell International Inc. 3,549 176 3M Co. 1,771 149 United Parcel Service Inc. Class B 2,095 147 Union Pacific Corp. 1,330 120 Danaher Corp. 2,458 106 Precision Castparts Corp. 656 91 Boeing Co. 1,313 84 Deere & Co. 1,071 80 Emerson Electric Co. 1,425 78 Illinois Tool Works Inc. 1,530 73 CSX Corp. 1,098 67 General Dynamics Corp. 965 64 Cummins Inc. 576 56 Goodrich Corp. 576 49 Norfolk Southern Corp. 729 44 Rockwell Collins Inc. 720 40 Tyco International Ltd. 1,059 40 ITT Corp. 846 39 Fastenal Co. 676 36 CH Robinson Worldwide Inc. 486 36 WW Grainger Inc. 275 34 * Stericycle Inc. 394 29 Flowserve Corp. 261 27 Expeditors International of Washington Inc. 504 27 Dover Corp. 452 25 Massey Energy Co. 468 23 Ingersoll-Rand plc 516 21 Roper Industries Inc. 270 20 Rockwell Automation Inc. 270 18 Dun & Bradstreet Corp. 234 18 Republic Services Inc. Class A 611 17 Iron Mountain Inc. 501 11 Pall Corp. 243 11 Equifax Inc. 288 10 Robert Half International Inc. 353 10 Information Technology (31.9%) * Apple Inc. 4,204 1,308 Microsoft Corp. 35,044 883 International Business Machines Corp. 5,805 821 * Google Inc. Class A 1,144 636 * Cisco Systems Inc. 26,267 503 Oracle Corp. 17,800 481 QUALCOMM Inc. 7,385 345 Hewlett-Packard Co. 7,204 302 Intel Corp. 11,278 238 * EMC Corp. 9,456 203 Visa Inc. Class A 2,286 169 * eBay Inc. 5,321 155 Corning Inc. 7,199 127 Texas Instruments Inc. 3,528 112 Mastercard Inc. Class A 444 105 Broadcom Corp. Class A 2,061 92 * Cognizant Technology Solutions Corp. Class A 1,384 90 * NetApp Inc. 1,639 84 * Juniper Networks Inc. 2,393 81 * Salesforce.com Inc. 540 75 * Adobe Systems Inc. 2,412 67 * Intuit Inc. 1,296 58 * Citrix Systems Inc. 865 57 Western Union Co. 3,043 54 * Yahoo! Inc. 3,285 52 Altera Corp. 1,407 49 Automatic Data Processing Inc. 1,002 45 * Akamai Technologies Inc. 837 44 * Symantec Corp. 2,436 41 Amphenol Corp. Class A 799 40 * Red Hat Inc. 866 38 * Autodesk Inc. 1,046 37 * BMC Software Inc. 821 36 * NVIDIA Corp. 2,635 36 * Western Digital Corp. 1,053 35 Linear Technology Corp. 1,033 34 * McAfee Inc. 704 33 Xilinx Inc. 1,188 32 * Teradata Corp. 765 31 * First Solar Inc. 248 30 * Agilent Technologies Inc. 796 28 Analog Devices Inc. 765 27 * SanDisk Corp. 601 27 Applied Materials Inc. 2,027 25 CA Inc. 1,053 24 Paychex Inc. 828 24 * Fiserv Inc. 416 23 * FLIR Systems Inc. 723 19 Computer Sciences Corp. 423 19 Harris Corp. 373 17 Microchip Technology Inc. 477 16 * Micron Technology Inc. 1,845 13 KLA-Tencor Corp. 342 13 * VeriSign Inc. 326 11 * Teradyne Inc. 835 10 * Advanced Micro Devices Inc. 1,329 10 * QLogic Corp. 506 9 * Electronic Arts Inc. 558 8 * LSI Corp. 1,419 8 * JDS Uniphase Corp. 650 8 National Semiconductor Corp. 495 7 * Monster Worldwide Inc. 288 7 * Novellus Systems Inc. 200 6 Total System Services Inc. 380 6 * Compuware Corp. 470 5 Tellabs Inc. 614 4 Materials (4.7%) Freeport-McMoRan Copper & Gold Inc. 2,167 220 Monsanto Co. 2,488 149 Newmont Mining Corp. 2,267 133 Praxair Inc. 1,410 130 EI du Pont de Nemours & Co. 2,248 106 Ecolab Inc. 1,071 51 Air Products & Chemicals Inc. 549 47 Cliffs Natural Resources Inc. 621 42 CF Industries Holdings Inc. 329 40 PPG Industries Inc. 504 39 Sigma-Aldrich Corp. 558 35 Nucor Corp. 882 33 FMC Corp. 333 26 International Paper Co. 1,024 26 MeadWestvaco Corp. 783 19 International Flavors & Fragrances Inc. 369 19 Ball Corp. 270 18 Allegheny Technologies Inc. 252 13 Sherwin-Williams Co. 171 13 Airgas Inc. 198 12 * Owens-Illinois Inc. 389 11 AK Steel Holding Corp. 306 4 Telecommunication Services (1.9%) AT&T Inc. 13,588 378 * American Tower Corp. Class A 1,847 93 Windstream Corp. 954 13 Utilities (0.3%) Exelon Corp. 1,152 46 * AES Corp. 1,872 20 * NRG Energy Inc. 722 14 80 Total Common Stocks (Cost $23,955) S&P 500 Growth Index Fund Total Investments (100.0%) (Cost $23,955) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) * Non-income-producing security. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $23,955,000. Net unrealized appreciation of investment securities for tax purposes was $1,218,000, consisting of unrealized gains of $1,405,000 on securities that had risen in value since their purchase and $187,000 in unrealized losses on securities that had fallen in value since their purchase . Vanguard S&P MidCap 400 Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (15.0%) NetFlix Inc. 235 48 Chipotle Mexican Grill Inc. Class A 168 43 Dollar Tree Inc. 678 37 BorgWarner Inc. 615 37 Advance Auto Parts Inc. 456 30 Phillips-Van Heusen Corp. 353 24 PetSmart Inc. 632 24 NVR Inc. 32 20 Williams-Sonoma Inc. 574 19 Fossil Inc. 282 19 American Eagle Outfitters Inc. 1,038 17 Panera Bread Co. Class A 165 17 Tractor Supply Co. 388 16 LKQ Corp. 762 16 Dick's Sporting Goods Inc. 467 16 Guess? Inc. 337 16 Deckers Outdoor Corp. 206 16 Foot Locker Inc. 836 16 Mohawk Industries Inc. 300 16 Tupperware Brands Corp. 338 16 Gentex Corp. 744 16 J Crew Group Inc. 339 15 Sotheby's 358 14 Toll Brothers Inc. 777 14 Hanesbrands Inc. 510 14 WMS Industries Inc. 309 14 Aeropostale Inc. 490 13 Polaris Industries Inc. 178 13 Warnaco Group Inc. 236 13 DreamWorks Animation SKG Inc. Class A 380 12 Chico's FAS Inc. 954 11 Bally Technologies Inc. 286 11 Lamar Advertising Co. Class A 304 11 Under Armour Inc. Class A 186 11 Service Corp. International 1,310 11 John Wiley & Sons Inc. Class A 247 10 Brinker International Inc. 498 10 Strayer Education Inc. 74 10 Cheesecake Factory Inc. 315 10 Rent-A-Center Inc. 352 10 Saks Inc. 858 10 Dress Barn Inc. 367 9 Life Time Fitness Inc. 222 9 ITT Educational Services Inc. 146 9 AnnTaylor Stores Corp. 314 8 Wendy's/Arby's Group Inc. Class A 1,710 8 Aaron's Inc. 387 8 Thor Industries Inc. 227 7 Career Education Corp. 354 6 Collective Brands Inc. 346 6 Regis Corp. 306 5 Timberland Co. Class A 213 5 Matthews International Corp. Class A 162 5 Bob Evans Farms Inc. 162 5 MDC Holdings Inc. 202 5 KB Home 394 4 American Greetings Corp. Class A 210 4 99 Cents Only Stores 246 4 International Speedway Corp. Class A 162 4 Scholastic Corp. 123 3 Ryland Group Inc. 236 3 Barnes & Noble Inc. 212 3 Scientific Games Corp. Class A 334 3 Boyd Gaming Corp. 294 3 Harte-Hanks Inc. 204 3 Corinthian Colleges Inc. 470 2 Coldwater Creek Inc. 310 1 Consumer Staples (3.7%) Energizer Holdings Inc. 374 26 Church & Dwight Co. Inc. 378 25 Green Mountain Coffee Roasters Inc. 625 23 Hansen Natural Corp. 365 19 Ralcorp Holdings Inc. 292 18 Corn Products International Inc. 402 17 Alberto-Culver Co. Class B 458 17 Smithfield Foods Inc. 882 16 BJ's Wholesale Club Inc. 288 13 Flowers Foods Inc. 412 11 Ruddick Corp. 233 9 Lancaster Colony Corp. 104 5 Universal Corp. 128 5 Tootsie Roll Industries Inc. 129 4 Energy (6.3%) Newfield Exploration Co. 712 48 Cimarex Energy Co. 448 36 Pride International Inc. 938 29 Arch Coal Inc. 866 25 Plains Exploration & Production Co. 748 21 Forest Oil Corp. 616 21 Oceaneering International Inc. 287 20 Patterson-UTI Energy Inc. 820 16 Southern Union Co. 664 16 Dril-Quip Inc. 183 14 Superior Energy Services Inc. 420 14 Tidewater Inc. 276 14 Atwood Oceanics Inc. 302 11 Bill Barrett Corp. 245 9 Quicksilver Resources Inc. 636 9 Frontier Oil Corp. 564 9 Unit Corp. 210 8 Helix Energy Solutions Group Inc. 560 8 Exterran Holdings Inc. 336 8 Patriot Coal Corp. 426 7 Comstock Resources Inc. 252 6 Overseas Shipholding Group Inc. 142 5 Financials (18.9%) New York Community Bancorp Inc. 2,343 39 Macerich Co. 692 32 SL Green Realty Corp. 416 27 AMB Property Corp. 898 26 Federal Realty Investment Trust 328 25 Everest Re Group Ltd. 304 25 Affiliated Managers Group Inc. 272 24 Nationwide Health Properties Inc. 658 24 Rayonier Inc. 428 22 MSCI Inc. Class A 636 22 UDR Inc. 953 21 Realty Income Corp. 583 20 Reinsurance Group of America Inc. Class A 390 19 Alexandria Real Estate Equities Inc. 290 19 Liberty Property Trust 604 19 Eaton Vance Corp. 632 19 Camden Property Trust 363 19 Jones Lang LaSalle Inc. 230 18 Essex Property Trust Inc. 165 18 Old Republic International Corp. 1,408 18 Regency Centers Corp. 436 18 SEI Investments Co. 781 18 Cullen/Frost Bankers Inc. 324 17 WR Berkley Corp. 646 17 HCC Insurance Holdings Inc. 614 17 Transatlantic Holdings Inc. 338 17 Fidelity National Financial Inc. Class A 1,209 16 Jefferies Group Inc. 673 16 Arthur J Gallagher & Co. 571 16 Commerce Bancshares Inc. 405 15 Raymond James Financial Inc. 530 15 Senior Housing Properties Trust 680 15 Duke Realty Corp. 1,364 15 Weingarten Realty Investors 640 15 BRE Properties Inc. 345 15 Hospitality Properties Trust 658 15 Brown & Brown Inc. 619 14 Waddell & Reed Financial Inc. Class A 453 14 First Niagara Financial Group Inc. 1,116 14 Mack-Cali Realty Corp. 424 13 City National Corp. 247 13 American Financial Group Inc. 421 13 Corporate Office Properties Trust 352 12 Associated Banc-Corp 922 12 Highwoods Properties Inc. 382 12 Bank of Hawaii Corp. 256 11 Omega Healthcare Investors Inc. 519 11 Apollo Investment Corp. 1,034 11 Valley National Bancorp 858 11 Hanover Insurance Group Inc. 240 11 Protective Life Corp. 456 11 StanCorp Financial Group Inc. 252 11 Greenhill & Co. Inc. 135 10 FirstMerit Corp. 576 10 SVB Financial Group 222 10 TCF Financial Corp. 691 9 Fulton Financial Corp. 1,058 9 Washington Federal Inc. 600 9 Synovus Financial Corp. 4,178 8 Mercury General Corp. 190 8 Prosperity Bancshares Inc. 248 8 First American Financial Corp. 552 8 Westamerica Bancorporation 156 8 NewAlliance Bancshares Inc. 566 8 Potlatch Corp. 214 7 Trustmark Corp. 304 7 Unitrin Inc. 266 6 Webster Financial Corp. 356 6 Cathay General Bancorp 418 6 Astoria Financial Corp. 438 5 BancorpSouth Inc. 392 5 International Bancshares Corp. 276 5 Cousins Properties Inc. 542 4 Equity One Inc. 221 4 PacWest Bancorp 166 3 Wilmington Trust Corp. 486 2 Health Care (10.7%) Edwards Lifesciences Corp. 604 40 Vertex Pharmaceuticals Inc. 1,093 36 Henry Schein Inc. 488 28 Perrigo Co. 441 27 ResMed Inc. 819 26 Mettler-Toledo International Inc. 180 26 Hologic Inc. 1,382 23 Endo Pharmaceuticals Holdings Inc. 612 22 Universal Health Services Inc. Class B 518 21 Beckman Coulter Inc. 367 20 IDEXX Laboratories Inc. 308 20 Allscripts Healthcare Solutions Inc. 1,019 18 United Therapeutics Corp. 271 17 Community Health Systems Inc. 506 16 Pharmaceutical Product Development Inc. 632 16 Covance Inc. 346 16 Mednax Inc. 252 15 Omnicare Inc. 627 15 Health Net Inc. 517 14 Lincare Holdings Inc. 520 13 Gen-Probe Inc. 258 13 Hill-Rom Holdings Inc. 336 13 Kinetic Concepts Inc. 332 13 Health Management Associates Inc. Class A 1,336 12 Techne Corp. 198 12 STERIS Corp. 316 11 Teleflex Inc. 212 11 LifePoint Hospitals Inc. 287 10 Charles River Laboratories International Inc. 314 10 VCA Antech Inc. 458 10 Bio-Rad Laboratories Inc. Class A 104 10 Masimo Corp. 313 10 Owens & Minor Inc. 336 10 Medicis Pharmaceutical Corp. Class A 327 9 Thoratec Corp. 320 8 Immucor Inc. 372 7 WellCare Health Plans Inc. 226 6 Kindred Healthcare Inc. 210 3 Industrials (15.7%) Joy Global Inc. 550 42 Bucyrus International Inc. Class A 432 39 AMETEK Inc. 568 34 Kansas City Southern 556 26 Manpower Inc. 445 25 KBR Inc. 829 22 AGCO Corp. 496 22 Donaldson Co. Inc. 405 22 BE Aerospace Inc. 546 19 Timken Co. 438 19 Gardner Denver Inc. 280 18 Hubbell Inc. Class B 320 18 URS Corp. 456 18 JB Hunt Transport Services Inc. 483 18 SPX Corp. 266 18 Pentair Inc. 526 17 Aecom Technology Corp. 633 16 IDEX Corp. 434 16 Waste Connections Inc. 621 16 Baldor Electric Co. 249 16 Kennametal Inc. 436 15 Nordson Corp. 182 15 Shaw Group Inc. 450 14 Oshkosh Corp. 495 14 MSC Industrial Direct Co. Class A 236 14 Corrections Corp. of America 586 14 Terex Corp. 580 14 Lincoln Electric Holdings Inc. 228 14 Copart Inc. 381 14 Alliant Techsystems Inc. 176 13 Kirby Corp. 288 13 Regal-Beloit Corp. 206 13 Acuity Brands Inc. 232 13 Thomas & Betts Corp. 277 12 Towers Watson & Co. Class A 241 12 Carlisle Cos. Inc. 324 12 Wabtec Corp. 256 12 Graco Inc. 324 12 Woodward Governor Co. 320 11 Lennox International Inc. 242 11 Alaska Air Group Inc. 190 10 Harsco Corp. 430 10 Con-way Inc. 288 10 Trinity Industries Inc. 422 10 Landstar System Inc. 268 10 Crane Co. 246 9 Valmont Industries Inc. 114 9 Clean Harbors Inc. 122 9 Watsco Inc. 148 9 FTI Consulting Inc. 250 9 GATX Corp. 248 8 Alexander & Baldwin Inc. 220 8 JetBlue Airways Corp. 1,069 7 Herman Miller Inc. 304 7 HNI Corp. 242 6 United Rentals Inc. 322 6 Corporate Executive Board Co. 182 6 Brink's Co. 256 6 Rollins Inc. 225 6 Deluxe Corp. 274 6 AirTran Holdings Inc. 722 5 Werner Enterprises Inc. 236 5 Mine Safety Appliances Co. 162 5 Granite Construction Inc. 180 5 Korn/Ferry International 246 4 Navigant Consulting Inc. 270 2 Information Technology (16.3%) F5 Networks Inc. 433 57 Cree Inc. 584 38 Rovi Corp. 554 31 Lam Research Corp. 671 30 Riverbed Technology Inc. 758 26 Atmel Corp. 2,458 26 Avnet Inc. 810 25 Skyworks Solutions Inc. 969 25 Trimble Navigation Ltd. 646 24 ANSYS Inc. 493 24 Factset Research Systems Inc. 246 22 Informatica Corp. 503 21 Synopsys Inc. 790 20 Arrow Electronics Inc. 625 19 Equinix Inc. 242 19 MICROS Systems Inc. 428 19 Solera Holdings Inc. 374 18 Alliance Data Systems Corp. 279 18 Global Payments Inc. 423 18 TIBCO Software Inc. 870 17 Polycom Inc. 454 17 CommScope Inc. 504 16 Lender Processing Services Inc. 494 15 Ingram Micro Inc. 836 15 Rackspace Hosting Inc. 510 15 Broadridge Financial Solutions Inc. 676 14 AOL Inc. 570 14 Parametric Technology Corp. 620 13 Vishay Intertechnology Inc. 886 13 Jack Henry & Associates Inc. 456 12 Gartner Inc. 385 12 NCR Corp. 856 12 Itron Inc. 216 12 Cadence Design Systems Inc. 1,413 11 Diebold Inc. 352 11 Zebra Technologies Corp. 300 11 Tech Data Corp. 247 11 National Instruments Corp. 318 11 International Rectifier Corp. 378 11 ADTRAN Inc. 333 10 NeuStar Inc. Class A 400 10 RF Micro Devices Inc. 1,446 10 CoreLogic Inc. 556 10 Silicon Laboratories Inc. 236 10 Fairchild Semiconductor International Inc. Class A 670 9 Plantronics Inc. 253 9 Convergys Corp. 660 8 Intersil Corp. Class A 660 8 Quest Software Inc. 330 8 DST Systems Inc. 191 8 Digital River Inc. 212 8 Semtech Corp. 330 8 Ciena Corp. 494 7 Acxiom Corp. 426 7 ValueClick Inc. 434 7 ADC Telecommunications Inc. 518 7 Mentor Graphics Corp. 570 6 Integrated Device Technology Inc. 866 6 Fair Isaac Corp. 222 5 Mantech International Corp. Class A 120 5 ACI Worldwide Inc. 182 5 SRA International Inc. Class A 230 5 Advent Software Inc. 84 4 Materials (6.5%) Lubrizol Corp. 363 38 Albemarle Corp. 488 26 Ashland Inc. 418 21 Martin Marietta Materials Inc. 242 20 Steel Dynamics Inc. 1,156 18 Sonoco Products Co. 536 18 Reliance Steel & Aluminum Co. 395 18 Valspar Corp. 522 17 Aptargroup Inc. 362 17 RPM International Inc. 692 14 Packaging Corp. of America 550 14 Scotts Miracle-Gro Co. Class A 252 13 Cytec Industries Inc. 262 12 Cabot Corp. 348 12 Temple-Inland Inc. 574 12 Rock-Tenn Co. Class A 208 11 Greif Inc. Class A 165 10 Commercial Metals Co. 610 9 Sensient Technologies Corp. 264 9 Silgan Holdings Inc. 257 9 Carpenter Technology Corp. 234 9 Olin Corp. 420 8 Intrepid Potash Inc. 240 7 NewMarket Corp. 52 7 Minerals Technologies Inc. 100 6 Louisiana-Pacific Corp. 676 6 Worthington Industries Inc. 304 5 Telecommunication Services (0.8%) Telephone & Data Systems Inc. 490 18 tw telecom inc Class A 810 13 Syniverse Holdings Inc. 372 11 Cincinnati Bell Inc. 1,074 3 45 Utilities (6.0%) National Fuel Gas Co. 438 28 OGE Energy Corp. 518 23 NSTAR 550 23 Alliant Energy Corp. 592 21 MDU Resources Group Inc. 1,004 21 UGI Corp. 582 17 NV Energy Inc. 1,254 17 Energen Corp. 384 17 DPL Inc. 634 16 Aqua America Inc. 730 16 Questar Corp. 934 16 AGL Resources Inc. 416 15 Westar Energy Inc. 590 15 Atmos Energy Corp. 478 14 Great Plains Energy Inc. 724 13 Vectren Corp. 434 11 Hawaiian Electric Industries Inc. 498 11 Cleco Corp. 324 10 WGL Holdings Inc. 270 10 IDACORP Inc. 256 9 Black Hills Corp. 210 6 PNM Resources Inc. 462 6 Dynegy Inc. Class A 540 3 Total Common Stocks (Cost $5,011) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund (Cost $2) 0.216% 1,724 2 Total Investments (99.9%) (Cost $5,013) Other Assets and Liabilities-Net (0.1%) 4 Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $5,013,000. Net unrealized appreciation of investment securities for tax purposes was $640,000 consisting of unrealized gains of $682,000 on securities that had risen in value since their purchase and $42,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P MidCap 400 Growth Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (19.3%) * NetFlix Inc. 462 95 * Chipotle Mexican Grill Inc. Class A 331 86 * Dollar Tree Inc. 1,348 74 Williams-Sonoma Inc. 1,149 38 * Fossil Inc. 563 38 * Panera Bread Co. Class A 334 34 * LKQ Corp. 1,516 33 Phillips-Van Heusen Corp. 479 33 PetSmart Inc. 854 32 Guess? Inc. 671 32 * Deckers Outdoor Corp. 409 31 Gentex Corp. 1,492 31 Advance Auto Parts Inc. 473 31 Tupperware Brands Corp. 667 31 * J Crew Group Inc. 674 29 Sotheby's 710 28 * WMS Industries Inc. 616 27 * Aeropostale Inc. 980 27 Polaris Industries Inc. 354 26 * Warnaco Group Inc. 475 26 American Eagle Outfitters Inc. 1,431 24 * DreamWorks Animation SKG Inc. Class A 758 24 Chico's FAS Inc. 1,913 23 * Bally Technologies Inc. 570 22 * Lamar Advertising Co. Class A 606 22 Tractor Supply Co. 507 22 * Under Armour Inc. Class A 371 21 Strayer Education Inc. 148 20 * Dick's Sporting Goods Inc. 586 20 * Cheesecake Factory Inc. 629 20 * Dress Barn Inc. 731 18 * Life Time Fitness Inc. 446 18 * ITT Educational Services Inc. 291 17 Service Corp. International 1,487 12 John Wiley & Sons Inc. Class A 286 12 * Collective Brands Inc. 681 12 * Hanesbrands Inc. 410 11 * AnnTaylor Stores Corp. 358 10 * Career Education Corp. 249 4 American Greetings Corp. Class A 170 3 KB Home 209 2 * Scientific Games Corp. Class A 274 2 * Corinthian Colleges Inc. 379 2 Consumer Staples (2.7%) * Green Mountain Coffee Roasters Inc. 1,230 46 * Hansen Natural Corp. 737 39 * Energizer Holdings Inc. 322 23 Church & Dwight Co. Inc. 338 22 Alberto-Culver Co. Class B 284 11 Flowers Foods Inc. 340 9 Lancaster Colony Corp. 106 5 Tootsie Roll Industries Inc. 96 2 Energy (7.4%) * Newfield Exploration Co. 1,423 95 * Plains Exploration & Production Co. 1,483 42 * Oceaneering International Inc. 574 40 * Pride International Inc. 1,152 36 Cimarex Energy Co. 412 33 * Dril-Quip Inc. 365 28 * Superior Energy Services Inc. 840 28 * Atwood Oceanics Inc. 592 21 * Bill Barrett Corp. 487 19 * Forest Oil Corp. 541 18 * Quicksilver Resources Inc. 1,242 18 Tidewater Inc. 348 17 Southern Union Co. 719 17 * Helix Energy Solutions Group Inc. 581 8 * Comstock Resources Inc. 268 7 Financials (11.9%) SL Green Realty Corp. 830 54 * Affiliated Managers Group Inc. 542 47 Macerich Co. 965 45 * MSCI Inc. Class A 1,248 43 Eaton Vance Corp. 1,250 37 Jones Lang LaSalle Inc. 452 36 SEI Investments Co. 1,558 35 Waddell & Reed Financial Inc. Class A 904 28 Nationwide Health Properties Inc. 747 27 Federal Realty Investment Trust 302 23 Realty Income Corp. 601 20 Rayonier Inc. 339 17 Alexandria Real Estate Equities Inc. 254 17 Camden Property Trust 305 16 Liberty Property Trust 483 15 Essex Property Trust Inc. 127 14 Jefferies Group Inc. 560 14 UDR Inc. 589 13 Transatlantic Holdings Inc. 249 13 Corporate Office Properties Trust 371 13 Regency Centers Corp. 306 12 Omega Healthcare Investors Inc. 584 12 Mack-Cali Realty Corp. 382 12 BRE Properties Inc. 270 12 Greenhill & Co. Inc. 153 11 Commerce Bancshares Inc. 297 11 Senior Housing Properties Trust 490 11 Arthur J Gallagher & Co. 386 11 Brown & Brown Inc. 443 10 Highwoods Properties Inc. 314 10 Bank of Hawaii Corp. 209 9 * SVB Financial Group 192 9 First American Financial Corp. 607 9 Prosperity Bancshares Inc. 254 8 Apollo Investment Corp. 684 7 Westamerica Bancorporation 112 6 Potlatch Corp. 158 5 PacWest Bancorp 121 2 Health Care (14.3%) * Edwards Lifesciences Corp. 1,207 80 Perrigo Co. 875 53 * Mettler-Toledo International Inc. 354 51 * ResMed Inc. 1,606 51 * IDEXX Laboratories Inc. 618 40 * Allscripts Healthcare Solutions Inc. 2,024 35 * Vertex Pharmaceuticals Inc. 1,051 35 * United Therapeutics Corp. 533 33 * Community Health Systems Inc. 999 32 * Mednax Inc. 503 31 * Covance Inc. 685 31 * Henry Schein Inc. 503 29 * Endo Pharmaceuticals Holdings Inc. 769 28 Lincare Holdings Inc. 1,038 27 * Kinetic Concepts Inc. 661 26 Beckman Coulter Inc. 431 24 Universal Health Services Inc. Class B 565 23 Masimo Corp. 622 19 * Hologic Inc. 1,166 19 Medicis Pharmaceutical Corp. Class A 637 17 * Thoratec Corp. 626 16 * Health Management Associates Inc. Class A 1,770 16 * Gen-Probe Inc. 293 15 Techne Corp. 219 13 Pharmaceutical Product Development Inc. 520 13 * WellCare Health Plans Inc. 454 13 * VCA Antech Inc. 571 12 * Bio-Rad Laboratories Inc. Class A 128 12 STERIS Corp. 309 11 * Charles River Laboratories International Inc. 273 9 Hill-Rom Holdings Inc. 201 8 * Immucor Inc. 405 7 Industrials (14.3%) Joy Global Inc. 1,099 84 Bucyrus International Inc. Class A 860 77 AMETEK Inc. 1,131 67 * BE Aerospace Inc. 1,085 38 Gardner Denver Inc. 554 36 JB Hunt Transport Services Inc. 952 35 Baldor Electric Co. 506 32 Nordson Corp. 359 28 * Oshkosh Corp. 959 27 * Copart Inc. 760 27 * Kirby Corp. 570 25 * Thomas & Betts Corp. 553 25 Hubbell Inc. Class B 424 24 SPX Corp. 336 22 Donaldson Co. Inc. 395 21 Valmont Industries Inc. 226 18 Waste Connections Inc. 685 18 IDEX Corp. 470 18 * FTI Consulting Inc. 494 18 * Corrections Corp. of America 642 15 Lincoln Electric Holdings Inc. 251 15 MSC Industrial Direct Co. Class A 246 15 Regal-Beloit Corp. 242 15 * Alliant Techsystems Inc. 198 15 Woodward Governor Co. 422 14 Graco Inc. 363 13 Carlisle Cos. Inc. 347 13 Corporate Executive Board Co. 366 13 Wabtec Corp. 273 13 Crane Co. 319 12 Lennox International Inc. 188 8 Landstar System Inc. 215 8 Watsco Inc. 121 7 HNI Corp. 263 7 Rollins Inc. 224 6 * United Rentals Inc. 188 4 Information Technology (22.0%) * F5 Networks Inc. 856 113 * Cree Inc. 1,148 75 * Rovi Corp. 1,095 60 * Riverbed Technology Inc. 1,508 51 * Skyworks Solutions Inc. 1,892 48 * ANSYS Inc. 963 47 Factset Research Systems Inc. 491 44 * Informatica Corp. 981 40 * Equinix Inc. 486 38 * MICROS Systems Inc. 847 37 Solera Holdings Inc. 742 36 * Alliance Data Systems Corp. 564 36 Global Payments Inc. 855 35 * TIBCO Software Inc. 1,736 34 * Polycom Inc. 902 33 * CommScope Inc. 1,010 32 Lender Processing Services Inc. 1,000 31 * Rackspace Hosting Inc. 1,031 30 Broadridge Financial Solutions Inc. 1,362 28 * Trimble Navigation Ltd. 744 28 * Lam Research Corp. 565 26 * Gartner Inc. 768 25 * Itron Inc. 428 24 * Synopsys Inc. 869 22 National Instruments Corp. 623 21 * NeuStar Inc. Class A 803 21 * Atmel Corp. 1,974 20 * Silicon Laboratories Inc. 471 20 * Semtech Corp. 659 15 * AOL Inc. 606 15 Jack Henry & Associates Inc. 529 14 * ValueClick Inc. 869 13 * Zebra Technologies Corp. 353 13 * Fairchild Semiconductor International Inc. Class A 850 12 ADTRAN Inc. 364 11 * RF Micro Devices Inc. 1,591 11 * Digital River Inc. 292 11 * Parametric Technology Corp. 498 11 * Cadence Design Systems Inc. 1,351 11 * Ciena Corp. 672 10 * Quest Software Inc. 398 10 * Advent Software Inc. 167 9 * Vishay Intertechnology Inc. 599 9 Plantronics Inc. 237 8 Intersil Corp. Class A 649 8 DST Systems Inc. 171 7 * International Rectifier Corp. 227 6 * Mantech International Corp. Class A 140 6 * Integrated Device Technology Inc. 774 5 * ADC Telecommunications Inc. 365 5 * ACI Worldwide Inc. 148 4 Materials (5.7%) Lubrizol Corp. 718 75 Steel Dynamics Inc. 2,297 37 Reliance Steel & Aluminum Co. 788 35 Albemarle Corp. 608 33 Greif Inc. Class A 329 19 Aptargroup Inc. 413 19 Martin Marietta Materials Inc. 194 16 RPM International Inc. 694 14 Packaging Corp. of America 552 14 Temple-Inland Inc. 669 14 NewMarket Corp. 104 13 Rock-Tenn Co. Class A 239 13 Scotts Miracle-Gro Co. Class A 213 11 Silgan Holdings Inc. 259 9 * Intrepid Potash Inc. 281 9 Telecommunication Services (0.9%) * tw telecom inc Class A 1,630 27 * Syniverse Holdings Inc. 733 22 * Cincinnati Bell Inc. 1,421 4 53 Utilities (1.5%) National Fuel Gas Co. 350 22 Energen Corp. 494 22 DPL Inc. 768 19 Questar Corp. 880 15 Aqua America Inc. 512 11 89 Total Common Stocks (Cost $5,107) Total Investments (100.0%) (Cost $5,107) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each S&P MidCap 400 Growth Index Fund security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $5,107,000. Net unrealized appreciation of investment securities for tax purposes was $708,000, consisting of unrealized gains of $755,000 on securities that had risen in value since their purchase and $47,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P MidCap 400 Value Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (10.4%) * BorgWarner Inc. 2,768 167 * NVR Inc. 142 88 * Mohawk Industries Inc. 1,365 72 Foot Locker Inc. 3,783 71 Advance Auto Parts Inc. 962 63 * Toll Brothers Inc. 3,484 63 Brinker International Inc. 2,249 46 Rent-A-Center Inc. 1,597 44 * Saks Inc. 3,879 43 * Hanesbrands Inc. 1,393 38 Wendy's/Arby's Group Inc. Class A 7,803 37 Aaron's Inc. 1,770 35 Phillips-Van Heusen Corp. 513 35 PetSmart Inc. 918 35 Thor Industries Inc. 1,026 30 * Dick's Sporting Goods Inc. 789 27 Tractor Supply Co. 600 25 Regis Corp. 1,397 25 American Eagle Outfitters Inc. 1,478 24 * Timberland Co. Class A 977 24 Matthews International Corp. Class A 723 24 MDC Holdings Inc. 921 23 Bob Evans Farms Inc. 738 23 Service Corp. International 2,561 21 John Wiley & Sons Inc. Class A 473 20 * Career Education Corp. 1,029 18 * 99 Cents Only Stores 1,134 18 International Speedway Corp. Class A 711 17 * AnnTaylor Stores Corp. 617 17 Scholastic Corp. 578 16 Ryland Group Inc. 1,054 15 KB Home 1,297 15 Barnes & Noble Inc. 929 13 * Boyd Gaming Corp. 1,361 12 American Greetings Corp. Class A 583 12 Harte-Hanks Inc. 924 12 * Scientific Games Corp. Class A 940 8 * Corinthian Colleges Inc. 1,279 5 * Coldwater Creek Inc. 1,422 5 Consumer Staples (4.7%) * Ralcorp Holdings Inc. 1,329 82 Corn Products International Inc. 1,827 79 * Smithfield Foods Inc. 4,033 71 * Energizer Holdings Inc. 971 68 Church & Dwight Co. Inc. 945 62 * BJ's Wholesale Club Inc. 1,321 60 Alberto-Culver Co. Class B 1,429 53 Ruddick Corp. 1,025 38 Flowers Foods Inc. 1,089 29 Universal Corp. 587 24 Lancaster Colony Corp. 231 12 Tootsie Roll Industries Inc. 375 10 Energy (5.1%) Arch Coal Inc. 3,943 115 Cimarex Energy Co. 1,101 89 Patterson-UTI Energy Inc. 3,730 74 * Forest Oil Corp. 1,513 52 * Pride International Inc. 1,620 50 Frontier Oil Corp. 2,561 40 * Unit Corp. 961 38 * Exterran Holdings Inc. 1,534 35 Southern Union Co. 1,390 33 * Patriot Coal Corp. 1,924 31 Overseas Shipholding Group Inc. 653 23 Tidewater Inc. 448 22 * Helix Energy Solutions Group Inc. 1,229 17 * Comstock Resources Inc. 539 13 Financials (26.5%) New York Community Bancorp Inc. 10,560 177 AMB Property Corp. 4,072 119 Everest Re Group Ltd. 1,365 114 Reinsurance Group of America Inc. Class A 1,776 89 Old Republic International Corp. 6,280 80 WR Berkley Corp. 2,954 79 Cullen/Frost Bankers Inc. 1,468 79 HCC Insurance Holdings Inc. 2,788 78 Fidelity National Financial Inc. Class A 5,516 74 Raymond James Financial Inc. 2,418 69 Weingarten Realty Investors 2,922 69 Duke Realty Corp. 6,111 68 UDR Inc. 3,005 67 Hospitality Properties Trust 2,998 66 First Niagara Financial Group Inc. 5,079 63 Federal Realty Investment Trust 806 62 City National Corp. 1,126 61 Rayonier Inc. 1,165 59 American Financial Group Inc. 1,919 59 Associated Banc-Corp 4,196 54 Regency Centers Corp. 1,295 53 Liberty Property Trust 1,657 52 Valley National Bancorp 3,917 50 Alexandria Real Estate Equities Inc. 741 49 Transatlantic Holdings Inc. 975 49 Hanover Insurance Group Inc. 1,087 49 Protective Life Corp. 2,069 49 Essex Property Trust Inc. 439 49 Camden Property Trust 940 48 StanCorp Financial Group Inc. 1,134 47 Nationwide Health Properties Inc. 1,296 47 Arthur J Gallagher & Co. 1,660 47 FirstMerit Corp. 2,649 46 Senior Housing Properties Trust 1,978 44 Macerich Co. 945 44 Realty Income Corp. 1,277 43 Commerce Bancshares Inc. 1,117 42 Fulton Financial Corp. 4,843 42 TCF Financial Corp. 3,071 42 Brown & Brown Inc. 1,805 41 Jefferies Group Inc. 1,701 41 BRE Properties Inc. 945 41 Washington Federal Inc. 2,712 40 Synovus Financial Corp. 18,994 39 Mercury General Corp. 865 37 NewAlliance Bancshares Inc. 2,550 34 Mack-Cali Realty Corp. 1,063 34 Apollo Investment Corp. 3,162 33 Highwoods Properties Inc. 1,024 31 Bank of Hawaii Corp. 689 30 Trustmark Corp. 1,380 29 Unitrin Inc. 1,214 29 Webster Financial Corp. 1,608 27 * SVB Financial Group 581 26 Cathay General Bancorp 1,906 26 Corporate Office Properties Trust 751 25 Astoria Financial Corp. 2,007 24 BancorpSouth Inc. 1,783 23 Westamerica Bancorporation 454 22 International Bancshares Corp. 1,285 22 Omega Healthcare Investors Inc. 989 21 Greenhill & Co. Inc. 265 20 Potlatch Corp. 612 19 Cousins Properties Inc. 2,461 18 Prosperity Bancshares Inc. 553 18 Equity One Inc. 1,011 18 First American Financial Corp. 1,138 16 Wilmington Trust Corp. 2,203 9 PacWest Bancorp 481 8 Health Care (6.9%) * Vertex Pharmaceuticals Inc. 2,503 83 Omnicare Inc. 2,872 66 * Health Net Inc. 2,358 64 * Henry Schein Inc. 1,064 61 * Hologic Inc. 3,652 60 Teleflex Inc. 969 48 * LifePoint Hospitals Inc. 1,316 48 Universal Health Services Inc. Class B 1,060 44 Owens & Minor Inc. 1,534 43 Hill-Rom Holdings Inc. 1,076 43 Pharmaceutical Product Development Inc. 1,704 42 Beckman Coulter Inc. 687 38 * Endo Pharmaceuticals Holdings Inc. 1,030 37 * Gen-Probe Inc. 508 26 * Charles River Laboratories International Inc. 796 26 STERIS Corp. 738 25 Techne Corp. 396 24 * Health Management Associates Inc. Class A 2,051 18 * VCA Antech Inc. 796 17 * Bio-Rad Laboratories Inc. Class A 178 17 * Kindred Healthcare Inc. 967 16 * Immucor Inc. 770 14 Industrials (17.3%) * Kansas City Southern 2,482 118 Manpower Inc. 1,990 112 KBR Inc. 3,791 103 * AGCO Corp. 2,251 102 Timken Co. 1,952 85 * URS Corp. 2,034 80 Pentair Inc. 2,396 79 * Aecom Technology Corp. 2,815 73 Kennametal Inc. 1,983 67 * Shaw Group Inc. 2,047 66 * Terex Corp. 2,630 64 Acuity Brands Inc. 1,056 57 Towers Watson & Co. Class A 1,099 55 Donaldson Co. Inc. 943 51 * Alaska Air Group Inc. 870 48 Harsco Corp. 1,943 47 Con-way Inc. 1,318 45 Trinity Industries Inc. 1,936 44 * Clean Harbors Inc. 554 41 GATX Corp. 1,124 37 Alexander & Baldwin Inc. 1,000 35 IDEX Corp. 912 34 * JetBlue Airways Corp. 4,866 33 Waste Connections Inc. 1,234 32 MSC Industrial Direct Co. Class A 521 31 Herman Miller Inc. 1,385 30 Lennox International Inc. 675 30 SPX Corp. 448 29 * Corrections Corp. of America 1,207 29 Lincoln Electric Holdings Inc. 464 29 Brink's Co. 1,139 28 Hubbell Inc. Class B 481 27 Deluxe Corp. 1,247 26 * Alliant Techsystems Inc. 355 26 Landstar System Inc. 726 26 Carlisle Cos. Inc. 694 25 Wabtec Corp. 546 25 * AirTran Holdings Inc. 3,252 24 Watsco Inc. 398 24 Regal-Beloit Corp. 384 23 Werner Enterprises Inc. 1,082 23 Graco Inc. 629 23 Mine Safety Appliances Co. 749 22 Granite Construction Inc. 826 21 * United Rentals Inc. 1,051 21 * Korn/Ferry International 1,124 20 Woodward Governor Co. 454 15 Crane Co. 389 15 Rollins Inc. 515 14 HNI Corp. 503 13 * Navigant Consulting Inc. 1,195 10 Information Technology (10.3%) * Avnet Inc. 3,674 113 * Arrow Electronics Inc. 2,858 89 * Lam Research Corp. 1,713 78 * Atmel Corp. 6,690 69 * Ingram Micro Inc. 3,794 68 * NCR Corp. 3,874 56 Diebold Inc. 1,592 50 * Tech Data Corp. 1,132 50 CoreLogic Inc. 2,527 46 * Trimble Navigation Ltd. 1,187 44 * Synopsys Inc. 1,623 42 * Convergys Corp. 3,022 39 * Vishay Intertechnology Inc. 2,644 38 * Parametric Technology Corp. 1,672 36 * International Rectifier Corp. 1,197 34 * Acxiom Corp. 1,950 33 * Mentor Graphics Corp. 2,653 30 * AOL Inc. 1,214 29 * Cadence Design Systems Inc. 3,356 26 Jack Henry & Associates Inc. 876 24 Fair Isaac Corp. 1,013 24 Plantronics Inc. 614 22 ADTRAN Inc. 685 21 * RF Micro Devices Inc. 2,962 21 DST Systems Inc. 481 21 * Zebra Technologies Corp. 563 20 * SRA International Inc. Class A 1,032 20 Intersil Corp. Class A 1,533 19 * ADC Telecommunications Inc. 1,531 19 * Fairchild Semiconductor International Inc. Class A 1,120 16 * Quest Software Inc. 597 15 * Integrated Device Technology Inc. 2,124 14 * ACI Worldwide Inc. 486 12 * Ciena Corp. 727 11 * Digital River Inc. 298 11 * Mantech International Corp. Class A 230 9 Materials (7.3%) Ashland Inc. 1,911 97 Sonoco Products Co. 2,443 80 Valspar Corp. 2,383 79 Cytec Industries Inc. 1,187 57 Cabot Corp. 1,582 57 Martin Marietta Materials Inc. 661 56 Albemarle Corp. 818 44 Commercial Metals Co. 2,776 43 Sensient Technologies Corp. 1,203 41 Carpenter Technology Corp. 1,064 39 Olin Corp. 1,917 35 Packaging Corp. of America 1,258 32 RPM International Inc. 1,563 32 Scotts Miracle-Gro Co. Class A 628 31 Aptargroup Inc. 686 31 Minerals Technologies Inc. 448 27 * Louisiana-Pacific Corp. 3,124 26 Temple-Inland Inc. 1,099 23 Worthington Industries Inc. 1,391 22 Rock-Tenn Co. Class A 406 22 Silgan Holdings Inc. 594 20 * Intrepid Potash Inc. 430 13 Telecommunication Services (0.7%) Telephone & Data Systems Inc. 2,239 80 * Cincinnati Bell Inc. 1,662 4 84 Utilities (10.8%) OGE Energy Corp. 2,358 105 NSTAR 2,507 104 Alliant Energy Corp. 2,688 98 MDU Resources Group Inc. 4,559 93 UGI Corp. 2,669 79 NV Energy Inc. 5,712 78 National Fuel Gas Co. 1,190 75 AGL Resources Inc. 1,892 69 Westar Energy Inc. 2,686 67 Atmos Energy Corp. 2,176 65 Great Plains Energy Inc. 3,281 61 Vectren Corp. 1,973 51 Hawaiian Electric Industries Inc. 2,267 50 Aqua America Inc. 2,166 47 WGL Holdings Inc. 1,234 45 Cleco Corp. 1,470 45 IDACORP Inc. 1,169 42 Questar Corp. 2,255 37 Black Hills Corp. 950 29 DPL Inc. 1,126 29 Energen Corp. 611 27 PNM Resources Inc. 2,084 25 * Dynegy Inc. Class A 2,458 12 Total Common Stocks (Cost $12,126) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund (Cost $6) 0.216% 5,632 6 Total Investments (100.0%) (Cost $12,132) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C . At November 30, 2010, the cost of investment securities for tax purposes was $12,132,000. Net unrealized appreciation of investment securities for tax purposes was $249,000, consisting of unrealized gains of $415,000 on securities that had risen in value since their purchase and $166,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P SmallCap 600 Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.1%) * Coinstar Inc. 416 27 * Carter's Inc. 755 24 * Live Nation Entertainment Inc. 1,904 21 Wolverine World Wide Inc. 623 20 Men's Wearhouse Inc. 674 19 * CROCS Inc. 1,079 19 * OfficeMax Inc. 1,087 19 * Childrens Place Retail Stores Inc. 348 18 Brunswick Corp. 1,130 18 * Iconix Brand Group Inc. 927 17 * Jo-Ann Stores Inc. 347 17 Cracker Barrel Old Country Store Inc. 302 16 * JOS A Bank Clothiers Inc. 352 16 Hillenbrand Inc. 795 15 PF Chang's China Bistro Inc. 297 15 * Jack in the Box Inc. 705 14 * HSN Inc. 479 14 Pool Corp. 619 13 * Steven Madden Ltd. 286 13 Buckle Inc. 324 12 * Texas Roadhouse Inc. Class A 721 12 Monro Muffler Brake Inc. 249 12 * Hibbett Sports Inc. 355 12 Finish Line Inc. Class A 675 12 * Genesco Inc. 301 12 * Cabela's Inc. 518 12 Group 1 Automotive Inc. 296 11 * Capella Education Co. 208 11 * Buffalo Wild Wings Inc. 227 11 Cato Corp. Class A 366 10 * Ruby Tuesday Inc. 810 10 * BJ's Restaurants Inc. 279 10 * DineEquity Inc. 191 10 * Pinnacle Entertainment Inc. 760 10 * CEC Entertainment Inc. 267 10 Arbitron Inc. 335 10 * Skechers U.S.A. Inc. Class A 418 10 * Helen of Troy Ltd. 380 9 * Blue Nile Inc. 177 9 * Liz Claiborne Inc. 1,186 9 * Interval Leisure Group Inc. 500 8 * Zumiez Inc. 259 8 PEP Boys-Manny Moe & Jack 652 8 * Pre-Paid Legal Services Inc. 124 8 * American Public Education Inc. 231 8 * Maidenform Brands Inc. 287 8 Brown Shoe Co. Inc. 544 8 * Meritage Homes Corp. 403 8 National Presto Industries Inc. 65 8 * Shuffle Master Inc. 672 7 * Sonic Corp. 767 7 * True Religion Apparel Inc. 319 7 Stage Stores Inc. 468 7 * Biglari Holdings Inc. 18 7 NutriSystem Inc. 337 7 * Quiksilver Inc. 1,617 7 * Lumber Liquidators Holdings Inc. 290 7 * Jakks Pacific Inc. 351 7 * Papa John's International Inc. 254 7 Fred's Inc. Class A 492 6 Callaway Golf Co. 807 6 * Peet's Coffee & Tea Inc. 159 6 * RC2 Corp. 269 6 Ethan Allen Interiors Inc. 357 6 Superior Industries International Inc. 291 6 * Sonic Automotive Inc. Class A 438 5 Universal Technical Institute Inc. 257 5 * California Pizza Kitchen Inc. 309 5 PetMed Express Inc. 289 5 * La-Z-Boy Inc. 646 5 * Drew Industries Inc. 237 5 * Universal Electronics Inc. 172 5 * Standard Pacific Corp. 1,244 4 Oxford Industries Inc. 174 4 * K-Swiss Inc. Class A 339 4 Sturm Ruger & Co. Inc. 239 4 * Winnebago Industries Inc. 364 4 Volcom Inc. 211 4 Big 5 Sporting Goods Corp. 273 4 * Red Robin Gourmet Burgers Inc. 195 4 Lithia Motors Inc. Class A 267 3 * EW Scripps Co. Class A 379 3 HOT Topic Inc. 558 3 Marcus Corp. 263 3 * Perry Ellis International Inc. 123 3 * Stein Mart Inc. 333 3 Blyth Inc. 67 3 Standard Motor Products Inc. 237 3 Haverty Furniture Cos. Inc. 236 3 * M/I Homes Inc. 233 3 * Movado Group Inc. 215 3 * Kid Brands Inc. 271 3 Christopher & Banks Corp. 448 2 * Tuesday Morning Corp. 455 2 * Kirkland's Inc. 195 2 * Arctic Cat Inc. 153 2 Spartan Motors Inc. 413 2 * MarineMax Inc. 277 2 * Ruth's Hospitality Group Inc. 385 2 * Monarch Casino & Resort Inc. 141 2 * O'Charleys Inc. 236 2 Skyline Corp. 86 2 * Audiovox Corp. Class A 234 2 * Multimedia Games Inc. 345 2 * Midas Inc. 180 1 * Zale Corp. 299 1 Consumer Staples (3.4%) * United Natural Foods Inc. 601 23 * TreeHouse Foods Inc. 451 22 Casey's General Stores Inc. 482 19 * Hain Celestial Group Inc. 533 14 Diamond Foods Inc. 271 13 * Darling International Inc. 1,034 12 Sanderson Farms Inc. 239 11 Lance Inc. 405 9 * Boston Beer Co. Inc. Class A 115 9 J&J Snack Foods Corp. 178 8 WD-40 Co. 208 8 Andersons Inc. 229 7 * Central Garden and Pet Co. Class A 701 7 Nash Finch Co. 153 6 Cal-Maine Foods Inc. 166 5 Spartan Stores Inc. 283 5 * Alliance One International Inc. 1,119 4 * Medifast Inc. 168 4 Calavo Growers Inc. 150 3 * Seneca Foods Corp. Class A 111 3 * Great Atlantic & Pacific Tea Co. 319 1 Energy (5.8%) SM Energy Co. 796 40 * Oil States International Inc. 634 38 * SEACOR Holdings Inc. 269 29 World Fuel Services Corp. 857 26 CARBO Ceramics Inc. 241 23 * Bristow Group Inc. 462 20 Holly Corp. 564 20 Lufkin Industries Inc. 383 19 * Swift Energy Co. 526 19 * ION Geophysical Corp. 1,889 14 * Stone Energy Corp. 603 13 * Tetra Technologies Inc. 949 11 * Petroleum Development Corp. 289 10 * Contango Oil & Gas Co. 163 9 Penn Virginia Corp. 570 9 * Hornbeck Offshore Services Inc. 291 6 * Gulfport Energy Corp. 343 6 Gulf Island Fabrication Inc. 179 5 * Petroquest Energy Inc. 691 5 * Pioneer Drilling Co. 680 5 * Basic Energy Services Inc. 289 4 * Matrix Service Co. 331 3 * Seahawk Drilling Inc. 148 1 Financials (18.6%) East West Bancorp Inc. 1,867 32 BioMed Realty Trust Inc. 1,621 29 National Retail Properties Inc. 1,055 27 Entertainment Properties Trust 588 27 Home Properties Inc. 476 26 Mid-America Apartment Communities Inc. 415 25 Tanger Factory Outlet Centers 512 25 * ProAssurance Corp. 404 24 * Stifel Financial Corp. 454 24 Kilroy Realty Corp. 665 23 * Signature Bank 516 23 Post Properties Inc. 622 21 LaSalle Hotel Properties 886 21 DiamondRock Hospitality Co. 1,969 21 Colonial Properties Trust 1,074 19 Extra Space Storage Inc. 1,116 18 Delphi Financial Group Inc. 693 18 Healthcare Realty Trust Inc. 812 17 * Ezcorp Inc. Class A 631 16 Umpqua Holdings Corp. 1,466 16 Medical Properties Trust Inc. 1,426 15 UMB Financial Corp. 384 14 * Portfolio Recovery Associates Inc. 219 14 EastGroup Properties Inc. 347 14 Tower Group Inc. 536 14 Susquehanna Bancshares Inc. 1,671 13 Cash America International Inc. 365 13 United Bankshares Inc. 493 13 Sovran Self Storage Inc. 355 13 First Financial Bankshares Inc. 258 12 RLI Corp. 213 12 PS Business Parks Inc. 233 12 First Financial Bancorp 720 12 Glacier Bancorp Inc. 892 12 Hancock Holding Co. 367 12 Wintrust Financial Corp. 402 12 Whitney Holding Corp. 1,209 11 Lexington Realty Trust 1,435 11 Old National Bancorp 1,081 11 Franklin Street Properties Corp. 861 11 Selective Insurance Group Inc. 668 11 * First Cash Financial Services Inc. 376 11 National Penn Bancshares Inc. 1,565 10 Community Bank System Inc. 415 10 * Interactive Brokers Group Inc. 539 10 NBT Bancorp Inc. 428 9 Pennsylvania Real Estate Investment Trust 687 9 * optionsXpress Holdings Inc. 532 9 Acadia Realty Trust 497 9 Infinity Property & Casualty Corp. 157 9 Provident Financial Services Inc. 655 9 PrivateBancorp Inc. Class A 726 9 LTC Properties Inc. 323 9 Safety Insurance Group Inc. 186 9 First Midwest Bancorp Inc. 919 9 * World Acceptance Corp. 195 9 Columbia Banking System Inc. 492 9 Employers Holdings Inc. 510 8 * Forestar Group Inc. 457 8 Horace Mann Educators Corp. 493 8 Inland Real Estate Corp. 925 8 * Investment Technology Group Inc. 529 8 * Navigators Group Inc. 155 8 Sterling Bancshares Inc. 1,278 8 Brookline Bancorp Inc. 742 7 First Commonwealth Financial Corp. 1,142 7 Independent Bank Corp. 265 6 * National Financial Partners Corp. 529 6 Simmons First National Corp. Class A 214 6 City Holding Co. 193 6 Bank of the Ozarks Inc. 163 6 S&T Bancorp Inc. 308 6 * Piper Jaffray Cos. 196 6 Urstadt Biddle Properties Inc. Class A 303 6 Home Bancshares Inc. 269 6 United Fire & Casualty Co. 264 5 Trustco Bank Corp. 965 5 Universal Health Realty Income Trust 153 5 Boston Private Financial Holdings Inc. 944 5 Dime Community Bancshares Inc. 344 5 * eHealth Inc. 295 4 Parkway Properties Inc./Md 272 4 * AMERISAFE Inc. 231 4 * Pinnacle Financial Partners Inc. 418 4 Kite Realty Group Trust 794 4 Tompkins Financial Corp. 102 4 * Nara Bancorp Inc. 472 4 Cedar Shopping Centers Inc. 579 4 * TradeStation Group Inc. 503 3 Sterling Bancorp 337 3 Bank Mutual Corp. 570 3 Stewart Information Services Corp. 229 2 Presidential Life Corp. 259 2 SWS Group Inc. 356 2 * United Community Banks Inc. 1,171 2 * Hanmi Financial Corp. 1,898 2 Wilshire Bancorp Inc. 243 2 * Rewards Network Inc. 110 2 * LaBranche & Co. Inc. 458 1 * First BanCorp 3,988 1 Health Care (12.4%) * Salix Pharmaceuticals Ltd. 730 33 Cooper Cos. Inc. 588 31 * AMERIGROUP Corp. 645 28 * Regeneron Pharmaceuticals Inc. 897 26 * HMS Holdings Corp. 347 22 * Catalyst Health Solutions Inc. 497 21 * Magellan Health Services Inc. 425 21 * Dionex Corp. 223 20 * Healthspring Inc. 730 20 * Haemonetics Corp. 307 18 Chemed Corp. 291 18 * American Medical Systems Holdings Inc. 970 17 * Cubist Pharmaceuticals Inc. 756 16 * Par Pharmaceutical Cos. Inc. 450 16 West Pharmaceutical Services Inc. 426 16 Quality Systems Inc. 244 16 * Viropharma Inc. 997 15 * Align Technology Inc. 870 15 * PSS World Medical Inc. 724 15 * Centene Corp. 631 15 * Parexel International Corp. 750 13 Meridian Bioscience Inc. 525 12 * Integra LifeSciences Holdings Corp. 261 11 Invacare Corp. 402 11 * Neogen Corp. 283 11 * Amedisys Inc. 359 10 * Savient Pharmaceuticals Inc. 860 10 * MWI Veterinary Supply Inc. 154 9 * Martek Biosciences Corp. 419 9 * Zoll Medical Corp. 269 9 * Gentiva Health Services Inc. 373 9 * Cyberonics Inc. 299 8 Landauer Inc. 118 8 * Hanger Orthopedic Group Inc. 400 8 * CONMED Corp. 356 8 Analogic Corp. 161 7 * Abaxis Inc. 277 7 * Amsurg Corp. Class A 389 7 * Air Methods Corp. 137 7 * IPC The Hospitalist Co. Inc. 202 7 * Greatbatch Inc. 291 6 * Bio-Reference Labs Inc. 304 6 Computer Programs & Systems Inc. 136 6 * RehabCare Group Inc. 311 6 * Omnicell Inc. 409 5 * Merit Medical Systems Inc. 353 5 * ICU Medical Inc. 146 5 * Molina Healthcare Inc. 208 5 * LHC Group Inc. 194 5 * Emergent Biosolutions Inc. 270 5 * Natus Medical Inc. 357 5 * PharMerica Corp. 385 4 * Healthways Inc. 428 4 * Genoptix Inc. 220 4 * Corvel Corp. 81 4 * Affymetrix Inc. 889 4 * Symmetry Medical Inc. 451 4 * Almost Family Inc. 101 4 Ensign Group Inc. 162 4 * Kensey Nash Corp. 119 3 * Medcath Corp. 255 3 Cantel Medical Corp. 157 3 * Hi-Tech Pharmacal Co. Inc. 126 3 * Cross Country Healthcare Inc. 389 3 * eResearchTechnology Inc. 532 3 * Palomar Medical Technologies Inc. 234 3 * AMN Healthcare Services Inc. 488 3 * Arqule Inc. 462 3 * SurModics Inc. 219 2 * CryoLife Inc. 359 2 * Enzo Biochem Inc. 418 2 * Kendle International Inc. 188 2 * Cambrex Corp. 369 2 * LCA-Vision Inc. 234 1 Industrials (15.7%) CLARCOR Inc. 641 26 Toro Co. 397 23 * EMCOR Group Inc. 844 23 * Esterline Technologies Corp. 381 22 * Moog Inc. Class A 578 21 Brady Corp. Class A 670 21 Actuant Corp. Class A 864 20 * Geo Group Inc. 822 20 Belden Inc. 583 19 * United Stationers Inc. 299 19 * Teledyne Technologies Inc. 462 19 Curtiss-Wright Corp. 588 18 * Tetra Tech Inc. 789 18 Triumph Group Inc. 205 17 AO Smith Corp. 427 17 * HUB Group Inc. Class A 484 16 * Old Dominion Freight Line Inc. 539 16 Kaydon Corp. 428 15 Knight Transportation Inc. 769 15 Mueller Industries Inc. 485 15 Applied Industrial Technologies Inc. 483 14 ABM Industries Inc. 604 14 Healthcare Services Group Inc. 846 14 Simpson Manufacturing Co. Inc. 510 13 Robbins & Myers Inc. 425 13 * II-VI Inc. 314 13 Watts Water Technologies Inc. Class A 376 12 * AAR Corp. 490 12 * Orbital Sciences Corp. 723 12 ESCO Technologies Inc. 331 12 Interface Inc. Class A 788 11 Skywest Inc. 702 11 Briggs & Stratton Corp. 628 11 Barnes Group Inc. 566 11 * Insituform Technologies Inc. Class A 486 11 Forward Air Corp. 363 10 * SYKES Enterprises Inc. 534 10 Heartland Express Inc. 630 10 Allegiant Travel Co. Class A 193 10 American Science & Engineering Inc. 117 9 * EnPro Industries Inc. 257 9 Unifirst Corp. 182 9 Kaman Corp. 325 9 Lindsay Corp. 155 9 * TrueBlue Inc. 552 9 Cubic Corp. 195 9 CIRCOR International Inc. 214 8 * Ceradyne Inc. 314 8 * Mobile Mini Inc. 457 8 Badger Meter Inc. 188 8 Administaff Inc. 279 8 Universal Forest Products Inc. 239 8 Arkansas Best Corp. 317 8 Quanex Building Products Corp. 466 8 * Astec Industries Inc. 249 7 Albany International Corp. 346 7 * Griffon Corp. 574 7 John Bean Technologies Corp. 352 7 G&K Services Inc. Class A 233 6 * Dycom Industries Inc. 485 6 * Kelly Services Inc. Class A 351 6 Viad Corp. 257 6 * Exponent Inc. 173 6 * Consolidated Graphics Inc. 125 6 AZZ Inc. 155 6 * SFN Group Inc. 652 6 Applied Signal Technology Inc. 167 6 Encore Wire Corp. 239 5 Tredegar Corp. 285 5 Comfort Systems USA Inc. 476 5 * Dolan Co. 381 5 Federal Signal Corp. 778 5 Standex International Corp. 158 5 * Aerovironment Inc. 188 5 Heidrick & Struggles International Inc. 219 5 * Orion Marine Group Inc. 337 5 Cascade Corp. 115 4 Vicor Corp. 245 4 Apogee Enterprises Inc. 351 4 * Gibraltar Industries Inc. 379 4 * Powell Industries Inc. 109 4 AAON Inc. 147 4 * GenCorp Inc. 728 4 * On Assignment Inc. 456 3 CDI Corp. 160 3 * School Specialty Inc. 201 3 * NCI Building Systems Inc. 211 2 * Lydall Inc. 213 2 * Volt Information Sciences Inc. 151 1 Lawson Products Inc./DE 50 1 Standard Register Co. 159  Information Technology (20.0%) * Cypress Semiconductor Corp. 2,028 32 * Varian Semiconductor Equipment Associates Inc. 946 30 * Concur Technologies Inc. 572 29 * TriQuint Semiconductor Inc. 1,985 24 * Microsemi Corp. 1,056 23 * Veeco Instruments Inc. 521 23 * Viasat Inc. 516 21 * Progress Software Corp. 552 21 * Wright Express Corp. 489 21 Anixter International Inc. 358 20 * CACI International Inc. Class A 378 19 * Hittite Microwave Corp. 312 18 * CommVault Systems Inc. 553 16 * Arris Group Inc. 1,603 16 * j2 Global Communications Inc. 584 16 * Taleo Corp. Class A 497 15 * Blue Coat Systems Inc. 549 15 * Cymer Inc. 380 14 Cognex Corp. 510 14 Blackbaud Inc. 562 14 Power Integrations Inc. 350 14 * Netgear Inc. 442 14 * Plexus Corp. 517 14 * JDA Software Group Inc. 519 14 MAXIMUS Inc. 223 14 * MKS Instruments Inc. 646 13 * Tessera Technologies Inc. 647 13 * Benchmark Electronics Inc. 801 13 Littelfuse Inc. 276 13 * Synaptics Inc. 429 12 * Take-Two Interactive Software Inc. 1,061 12 * Cabot Microelectronics Corp. 289 11 * FEI Co. 477 11 * Diodes Inc. 447 11 * Websense Inc. 526 11 * Tekelec 857 11 Comtech Telecommunications Corp. 350 10 * Rofin-Sinar Technologies Inc. 353 10 * Scansource Inc. 347 10 * DTS Inc. 213 10 * DealerTrack Holdings Inc. 505 10 * Netscout Systems Inc. 432 10 * MicroStrategy Inc. Class A 109 9 * Sourcefire Inc. 345 9 * Ebix Inc. 431 9 * LogMeIn Inc. 202 9 * Checkpoint Systems Inc. 489 9 * Stratasys Inc. 257 9 * Manhattan Associates Inc. 274 9 * SYNNEX Corp. 292 8 * Harmonic Inc. 1,216 8 * CSG Systems International Inc. 427 8 * OSI Systems Inc. 230 8 Black Box Corp. 220 8 * Synchronoss Technologies Inc. 303 8 Micrel Inc. 627 8 MTS Systems Corp. 201 8 * Standard Microsystems Corp. 281 8 * DG FastChannel Inc. 303 8 * Volterra Semiconductor Corp. 336 8 Heartland Payment Systems Inc. 474 8 * Compellent Technologies Inc. 287 7 * Bottomline Technologies Inc. 394 7 * RightNow Technologies Inc. 293 7 * Monolithic Power Systems Inc. 455 7 * Insight Enterprises Inc. 579 7 iGate Corp. 363 7 * Radiant Systems Inc. 401 7 * TTM Technologies Inc. 542 7 * Brightpoint Inc. 868 7 * ATMI Inc. 394 7 Park Electrochemical Corp. 258 7 * Intermec Inc. 620 7 United Online Inc. 1,092 7 * TeleTech Holdings Inc. 366 7 * comScore Inc. 311 7 * Newport Corp. 461 7 * Rogers Corp. 198 7 * Tyler Technologies Inc. 310 6 * Forrester Research Inc. 181 6 * Ceva Inc. 265 6 * Sonic Solutions Inc. 597 6 * Brooks Automation Inc. 816 6 Daktronics Inc. 433 6 * Kulicke & Soffa Industries Inc. 879 6 * Smith Micro Software Inc. 383 6 * Avid Technology Inc. 362 6 * Advanced Energy Industries Inc. 479 6 * Ultratech Inc. 301 6 EPIQ Systems Inc. 422 5 * Epicor Software Corp. 573 5 * FARO Technologies Inc. 204 5 * Mercury Computer Systems Inc. 297 5 Methode Electronics Inc. 464 5 * Oplink Communications Inc. 262 5 * Electro Scientific Industries Inc. 295 4 CTS Corp. 427 4 * Interactive Intelligence Inc. 162 4 * THQ Inc. 849 4 Cohu Inc. 295 4 * Perficient Inc. 372 4 * Sigma Designs Inc. 339 4 * Supertex Inc. 162 4 * Novatel Wireless Inc. 393 4 * Intevac Inc. 279 4 * Exar Corp. 551 4 Keithley Instruments Inc. 170 4 * Symmetricom Inc. 550 4 * EMS Technologies Inc. 191 4 * Knot Inc. 377 4 * Infospace Inc. 451 3 * Kopin Corp. 835 3 * Liquidity Services Inc. 213 3 Bel Fuse Inc. Class B 146 3 * Pericom Semiconductor Corp. 320 3 * Super Micro Computer Inc. 306 3 * Digi International Inc. 313 3 * Ciber Inc. 870 3 * Rudolph Technologies Inc. 390 3 * Radisys Corp. 301 3 * Gerber Scientific Inc. 315 2 * DSP Group Inc. 292 2 * NCI Inc. Class A 98 2 Pulse Electronics Corp. 518 2 * Integral Systems Inc. 220 2 Stamps.com Inc. 148 2 * Network Equipment Technologies Inc. 377 2 * PC-Tel Inc. 239 2 * Agilysys Inc. 251 1 * LoJack Corp. 229 1 * Tollgrade Communications Inc. 129 1 * Hutchinson Technology Inc. 293 1 * StarTek Inc. 149 1 Materials (4.4%) * OM Group Inc. 396 15 Schweitzer-Mauduit International Inc. 236 15 * PolyOne Corp. 1,163 14 Eagle Materials Inc. 550 14 Texas Industries Inc. 358 13 HB Fuller Co. 631 13 * Clearwater Paper Corp. 142 11 * RTI International Metals Inc. 389 11 Balchem Corp. 352 11 Arch Chemicals Inc. 311 11 Buckeye Technologies Inc. 492 10 * Calgon Carbon Corp. 700 10 * Century Aluminum Co. 702 10 * Brush Engineered Materials Inc. 255 9 AMCOL International Corp. 315 9 Kaiser Aluminum Corp. 183 8 A Schulman Inc. 395 8 * KapStone Paper and Packaging Corp. 477 7 Deltic Timber Corp. 133 7 Stepan Co. 95 7 Quaker Chemical Corp. 139 5 Zep Inc. 273 5 Wausau Paper Corp. 617 5 * LSB Industries Inc. 201 5 Myers Industries Inc. 439 4 Neenah Paper Inc. 185 3 * AM Castle & Co. 209 3 * Headwaters Inc. 758 3 Olympic Steel Inc. 114 2 American Vanguard Corp. 261 2 * Penford Corp. 144 1 * STR Holdings Inc. 47 1 Telecommunication Services (0.6%) NTELOS Holdings Corp. 367 6 * Neutral Tandem Inc. 415 6 * General Communication Inc. Class A 510 6 * Cbeyond Inc. 383 5 USA Mobility Inc. 277 5 Atlantic Tele-Network Inc. 112 4 32 Utilities (4.0%) Piedmont Natural Gas Co. Inc. 912 27 New Jersey Resources Corp. 525 23 Southwest Gas Corp. 578 20 South Jersey Industries Inc. 381 19 UIL Holdings Corp. 637 19 Northwest Natural Gas Co. 339 17 Unisource Energy Corp. 466 16 Avista Corp. 690 15 * El Paso Electric Co. 559 15 Allete Inc. 399 14 NorthWestern Corp. 466 13 Laclede Group Inc. 276 10 CH Energy Group Inc. 197 9 American States Water Co. 233 9 Central Vermont Public Service Corp. 156 3 Total Common Stocks (Cost $5,146) Total Investments (100.0%) (Cost $5,146) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $5,146,000. Net unrealized appreciation of investment securities for tax purposes was $587,000, consisting of unrealized gains of $650,000 on securities that had risen in value since their purchase and $63,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P SmallCap 600 Value Index Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (13.8%) * Live Nation Entertainment Inc. 3,682 40 * Childrens Place Retail Stores Inc. 672 35 Brunswick Corp. 2,183 35 * Jack in the Box Inc. 1,338 27 Pool Corp. 1,202 25 Finish Line Inc. Class A 1,341 24 * OfficeMax Inc. 1,362 23 Group 1 Automotive Inc. 588 23 * Cabela's Inc. 988 22 * Ruby Tuesday Inc. 1,600 20 * Carter's Inc. 618 20 * Helen of Troy Ltd. 739 17 Men's Wearhouse Inc. 598 17 * Liz Claiborne Inc. 2,271 17 Hillenbrand Inc. 845 16 PEP Boys-Manny Moe & Jack 1,296 16 Brown Shoe Co. Inc. 1,077 15 * Meritage Homes Corp. 771 15 Stage Stores Inc. 930 14 * Quiksilver Inc. 3,199 14 * Jakks Pacific Inc. 691 13 Wolverine World Wide Inc. 421 13 Fred's Inc. Class A 972 12 * Pinnacle Entertainment Inc. 931 12 Callaway Golf Co. 1,598 12 Cato Corp. Class A 424 12 Ethan Allen Interiors Inc. 710 12 Superior Industries International Inc. 576 11 * Jo-Ann Stores Inc. 226 11 * Genesco Inc. 274 11 * Drew Industries Inc. 470 10 * Standard Pacific Corp. 2,459 9 * K-Swiss Inc. Class A 672 8 * American Public Education Inc. 238 8 * DineEquity Inc. 146 8 * Red Robin Gourmet Burgers Inc. 388 7 * Sonic Automotive Inc. Class A 566 7 Marcus Corp. 534 7 Lithia Motors Inc. Class A 528 7 HOT Topic Inc. 1,103 7 * EW Scripps Co. Class A 748 7 * RC2 Corp. 304 7 * Perry Ellis International Inc. 247 7 * Skechers U.S.A. Inc. Class A 275 6 Standard Motor Products Inc. 485 6 * Pre-Paid Legal Services Inc. 94 6 Blyth Inc. 134 6 * Maidenform Brands Inc. 217 6 * Biglari Holdings Inc. 15 6 Haverty Furniture Cos. Inc. 466 6 * M/I Homes Inc. 460 5 Universal Technical Institute Inc. 254 5 * Papa John's International Inc. 202 5 * Movado Group Inc. 427 5 * La-Z-Boy Inc. 666 5 Christopher & Banks Corp. 888 5 * Tuesday Morning Corp. 902 5 * Arctic Cat Inc. 304 5 * MarineMax Inc. 548 4 * Winnebago Industries Inc. 376 4 Oxford Industries Inc. 156 4 * Ruth's Hospitality Group Inc. 764 4 * Monarch Casino & Resort Inc. 280 3 * O'Charleys Inc. 468 3 Skyline Corp. 168 3 * Stein Mart Inc. 322 3 * Audiovox Corp. Class A 460 3 * Kid Brands Inc. 310 3 Spartan Motors Inc. 400 2 * Zale Corp. 590 2 * Midas Inc. 220 2 * Multimedia Games Inc. 286 1 Consumer Staples (3.4%) * United Natural Foods Inc. 1,156 43 Casey's General Stores Inc. 923 37 * Hain Celestial Group Inc. 1,056 28 Diamond Foods Inc. 286 13 * Central Garden and Pet Co. Class A 1,395 13 Nash Finch Co. 303 11 Spartan Stores Inc. 558 9 Lance Inc. 368 9 * Alliance One International Inc. 2,212 9 WD-40 Co. 214 8 J&J Snack Foods Corp. 172 8 * Seneca Foods Corp. Class A 164 4 * Great Atlantic & Pacific Tea Co. 636 2 Energy (4.4%) World Fuel Services Corp. 1,663 50 * Bristow Group Inc. 891 39 * SEACOR Holdings Inc. 209 23 * Swift Energy Co. 585 21 * Petroleum Development Corp. 564 20 Holly Corp. 513 19 Penn Virginia Corp. 1,096 17 * Stone Energy Corp. 696 14 * ION Geophysical Corp. 1,466 11 * Pioneer Drilling Co. 1,344 9 * Basic Energy Services Inc. 574 8 * Matrix Service Co. 654 7 * Petroquest Energy Inc. 672 5 * Seahawk Drilling Inc. 294 2 Financials (23.1%) East West Bancorp Inc. 3,629 63 * ProAssurance Corp. 785 46 Post Properties Inc. 1,201 41 Colonial Properties Trust 2,073 37 BioMed Realty Trust Inc. 1,706 30 Umpqua Holdings Corp. 2,827 30 Susquehanna Bancshares Inc. 3,201 26 Entertainment Properties Trust 549 25 National Retail Properties Inc. 967 25 United Bankshares Inc. 929 24 Kilroy Realty Corp. 697 24 Glacier Bancorp Inc. 1,774 24 Mid-America Apartment Communities Inc. 380 23 Home Properties Inc. 435 23 Lexington Realty Trust 2,851 22 Old National Bancorp 2,151 22 Wintrust Financial Corp. 768 22 Franklin Street Properties Corp. 1,713 22 Whitney Holding Corp. 2,340 22 Selective Insurance Group Inc. 1,321 22 Tanger Factory Outlet Centers 439 21 Extra Space Storage Inc. 1,310 21 National Penn Bancshares Inc. 3,111 21 Healthcare Realty Trust Inc. 942 19 Community Bank System Inc. 801 19 * Interactive Brokers Group Inc. 1,040 19 Pennsylvania Real Estate Investment Trust 1,366 18 Infinity Property & Casualty Corp. 312 18 Provident Financial Services Inc. 1,277 18 PrivateBancorp Inc. Class A 1,445 18 Safety Insurance Group Inc. 370 17 First Midwest Bancorp Inc. 1,827 17 Columbia Banking System Inc. 969 17 Employers Holdings Inc. 1,013 16 Delphi Financial Group Inc. 630 16 Horace Mann Educators Corp. 973 16 Inland Real Estate Corp. 1,838 16 LaSalle Hotel Properties 637 15 RLI Corp. 253 15 Sterling Bancshares Inc. 2,443 15 First Commonwealth Financial Corp. 2,258 14 First Financial Bancorp 802 13 Sovran Self Storage Inc. 367 13 UMB Financial Corp. 347 13 * Ezcorp Inc. Class A 512 13 Independent Bank Corp. 526 13 Simmons First National Corp. Class A 426 12 * National Financial Partners Corp. 1,051 12 S&T Bancorp Inc. 612 12 EastGroup Properties Inc. 293 12 First Financial Bankshares Inc. 232 11 NBT Bancorp Inc. 504 11 United Fire & Casualty Co. 526 11 Hancock Holding Co. 335 11 Boston Private Financial Holdings Inc. 1,876 10 PS Business Parks Inc. 193 10 * Navigators Group Inc. 185 9 LTC Properties Inc. 332 9 * AMERISAFE Inc. 460 9 Parkway Properties Inc. 535 9 Brookline Bancorp Inc. 864 8 * Pinnacle Financial Partners Inc. 828 8 * Piper Jaffray Cos. 266 8 Kite Realty Group Trust 1,569 8 * Nara Bancorp Inc. 936 8 City Holding Co. 234 8 Cedar Shopping Centers Inc. 1,152 7 Trustco Bank Corp. 1,221 7 Home Bancshares Inc. 325 7 Sterling Bancorp 666 6 Urstadt Biddle Properties Inc. Class A 337 6 Universal Health Realty Income Trust 175 6 Dime Community Bancshares Inc. 430 6 * Investment Technology Group Inc. 379 6 Bank Mutual Corp. 1,128 5 Bank of the Ozarks Inc. 132 5 Presidential Life Corp. 526 5 Stewart Information Services Corp. 456 5 Tompkins Financial Corp. 110 4 SWS Group Inc. 722 4 * United Community Banks Inc. 2,328 4 * Hanmi Financial Corp. 3,753 3 Wilshire Bancorp Inc. 484 3 * Rewards Network Inc. 218 3 * LaBranche & Co. Inc. 912 3 * First BanCorp 7,888 2 Health Care (8.4%) * AMERIGROUP Corp. 1,257 54 * Magellan Health Services Inc. 824 40 * Healthspring Inc. 1,394 37 * Viropharma Inc. 1,921 30 * Centene Corp. 1,215 28 Invacare Corp. 799 22 * Martek Biosciences Corp. 826 18 * Gentiva Health Services Inc. 717 17 * CONMED Corp. 709 15 * Hanger Orthopedic Group Inc. 794 15 * Haemonetics Corp. 243 14 * PSS World Medical Inc. 681 14 Chemed Corp. 230 14 West Pharmaceutical Services Inc. 303 12 * Molina Healthcare Inc. 413 11 Meridian Bioscience Inc. 444 10 * Parexel International Corp. 508 9 Analogic Corp. 188 9 * PharMerica Corp. 760 8 * Symmetry Medical Inc. 892 7 Landauer Inc. 110 7 * MWI Veterinary Supply Inc. 118 7 * Amsurg Corp. Class A 376 7 * Medcath Corp. 506 6 * Cross Country Healthcare Inc. 770 6 * Palomar Medical Technologies Inc. 460 6 * Emergent Biosolutions Inc. 298 6 * AMN Healthcare Services Inc. 958 5 Ensign Group Inc. 249 5 * ICU Medical Inc. 136 5 * Affymetrix Inc. 1,072 5 * Greatbatch Inc. 202 5 * Merit Medical Systems Inc. 286 4 * Omnicell Inc. 274 4 * Kendle International Inc. 370 3 * Cambrex Corp. 728 3 * Arqule Inc. 488 3 * LCA-Vision Inc. 464 2 * CryoLife Inc. 420 2 Industrials (20.8%) * EMCOR Group Inc. 1,637 44 * Esterline Technologies Corp. 741 44 * Moog Inc. Class A 1,108 41 Actuant Corp. Class A 1,673 40 * Geo Group Inc. 1,589 38 * United Stationers Inc. 575 37 Mueller Industries Inc. 932 28 Applied Industrial Technologies Inc. 932 28 CLARCOR Inc. 663 27 ABM Industries Inc. 1,140 26 Robbins & Myers Inc. 813 25 Simpson Manufacturing Co. Inc. 958 25 * AAR Corp. 974 24 Toro Co. 394 23 Interface Inc. Class A 1,569 23 Skywest Inc. 1,388 22 Briggs & Stratton Corp. 1,241 22 Barnes Group Inc. 1,126 22 * Insituform Technologies Inc. Class A 967 21 Brady Corp. Class A 651 20 Belden Inc. 602 20 * Teledyne Technologies Inc. 481 19 Curtiss-Wright Corp. 614 19 * EnPro Industries Inc. 495 18 Kaman Corp. 627 18 * TrueBlue Inc. 1,060 17 * HUB Group Inc. Class A 518 17 * Ceradyne Inc. 626 17 Universal Forest Products Inc. 478 16 Arkansas Best Corp. 627 15 AO Smith Corp. 387 15 * Astec Industries Inc. 493 15 * Old Dominion Freight Line Inc. 499 14 Triumph Group Inc. 170 14 Albany International Corp. 662 14 * Griffon Corp. 1,142 14 * Orbital Sciences Corp. 844 14 G&K Services Inc. Class A 460 13 * Dycom Industries Inc. 945 12 * Kelly Services Inc. Class A 698 12 Viad Corp. 510 12 Knight Transportation Inc. 626 12 Kaydon Corp. 324 11 * SFN Group Inc. 1,289 11 ESCO Technologies Inc. 308 11 Encore Wire Corp. 472 11 Healthcare Services Group Inc. 669 11 Tredegar Corp. 566 11 Watts Water Technologies Inc. Class A 316 10 Comfort Systems USA Inc. 899 10 Federal Signal Corp. 1,537 10 CIRCOR International Inc. 238 9 Quanex Building Products Corp. 566 9 Heartland Express Inc. 601 9 Standex International Corp. 310 9 Cubic Corp. 195 9 Lindsay Corp. 148 9 Cascade Corp. 228 8 American Science & Engineering Inc. 102 8 Unifirst Corp. 153 8 Apogee Enterprises Inc. 694 8 * Gibraltar Industries Inc. 752 8 Administaff Inc. 266 8 Badger Meter Inc. 160 7 Applied Signal Technology Inc. 168 6 CDI Corp. 316 5 * Mobile Mini Inc. 288 5 * Consolidated Graphics Inc. 107 5 * School Specialty Inc. 398 5 John Bean Technologies Corp. 266 5 * NCI Building Systems Inc. 418 4 Vicor Corp. 200 3 * Lydall Inc. 424 3 * On Assignment Inc. 434 3 Lawson Products Inc. 100 2 * Volt Information Sciences Inc. 300 2 * Powell Industries Inc. 50 2 Standard Register Co. 316 1 Information Technology (13.1%) * CACI International Inc. Class A 740 37 * Varian Semiconductor Equipment Associates Inc. 902 28 * Microsemi Corp. 1,209 27 * MKS Instruments Inc. 1,237 25 * Benchmark Electronics Inc. 1,535 25 * Take-Two Interactive Software Inc. 2,098 23 Comtech Telecommunications Corp. 696 21 * Progress Software Corp. 535 21 * Scansource Inc. 659 19 Anixter International Inc. 332 19 * Checkpoint Systems Inc. 975 17 * SYNNEX Corp. 581 17 * Harmonic Inc. 2,405 16 Black Box Corp. 436 16 * Arris Group Inc. 1,543 15 Heartland Payment Systems Inc. 940 15 * Brightpoint Inc. 1,725 14 * Insight Enterprises Inc. 1,109 14 * Intermec Inc. 1,225 14 * Cabot Microelectronics Corp. 333 13 * Rogers Corp. 392 13 * Rofin-Sinar Technologies Inc. 450 13 Cognex Corp. 443 12 * Tekelec 966 12 * Avid Technology Inc. 717 11 * Plexus Corp. 389 11 * Standard Microsystems Corp. 344 9 MTS Systems Corp. 240 9 United Online Inc. 1,406 9 * Electro Scientific Industries Inc. 585 9 CTS Corp. 844 9 Cohu Inc. 584 8 * Newport Corp. 573 8 * LogMeIn Inc. 187 8 Park Electrochemical Corp. 296 8 * FEI Co. 339 8 Littelfuse Inc. 174 8 * OSI Systems Inc. 218 8 Micrel Inc. 610 8 * EMS Technologies Inc. 380 7 * Advanced Energy Industries Inc. 599 7 * Infospace Inc. 890 7 iGate Corp. 336 7 Bel Fuse Inc. Class B 287 6 * Brooks Automation Inc. 856 6 * ATMI Inc. 344 6 * Kulicke & Soffa Industries Inc. 922 6 * Digi International Inc. 617 6 * Ultratech Inc. 320 6 * Ciber Inc. 1,718 6 Methode Electronics Inc. 563 6 * THQ Inc. 1,125 6 * DG FastChannel Inc. 208 5 * Sonic Solutions Inc. 482 5 * Symmetricom Inc. 686 5 * Gerber Scientific Inc. 624 5 Daktronics Inc. 334 5 * Ceva Inc. 192 4 * Supertex Inc. 174 4 Pulse Electronics Corp. 1,024 4 * Exar Corp. 554 4 EPIQ Systems Inc. 270 3 Keithley Instruments Inc. 158 3 * Radisys Corp. 340 3 * PC-Tel Inc. 474 3 * Rudolph Technologies Inc. 394 3 * Liquidity Services Inc. 182 3 * Agilysys Inc. 494 3 * DSP Group Inc. 316 2 * NCI Inc. Class A 110 2 * LoJack Corp. 456 2 * Tollgrade Communications Inc. 257 2 * Integral Systems Inc. 226 2 * Hutchinson Technology Inc. 579 2 * Network Equipment Technologies Inc. 402 2 * Super Micro Computer Inc. 132 1 * StarTek Inc. 134 1 Materials (5.5%) * OM Group Inc. 761 29 Texas Industries Inc. 686 26 * Clearwater Paper Corp. 283 23 Arch Chemicals Inc. 620 22 * Century Aluminum Co. 1,395 19 HB Fuller Co. 752 16 Eagle Materials Inc. 620 15 A Schulman Inc. 756 15 * PolyOne Corp. 1,197 15 Quaker Chemical Corp. 276 10 * KapStone Paper and Packaging Corp. 696 10 Buckeye Technologies Inc. 478 10 Wausau Paper Corp. 1,216 9 * RTI International Metals Inc. 314 9 Deltic Timber Corp. 166 9 * Brush Engineered Materials Inc. 242 8 Myers Industries Inc. 872 8 * Calgon Carbon Corp. 580 8 Neenah Paper Inc. 366 7 * AM Castle & Co. 416 6 Zep Inc. 340 6 Stepan Co. 84 6 * Headwaters Inc. 1,500 6 * LSB Industries Inc. 228 5 Olympic Steel Inc. 224 5 American Vanguard Corp. 516 4 * Penford Corp. 282 2 * STR Holdings Inc. 50 1 Telecommunication Services (0.3%) * General Communication Inc. Class A 963 11 USA Mobility Inc. 352 6 17 Utilities (7.2%) Piedmont Natural Gas Co. Inc. 1,764 52 New Jersey Resources Corp. 1,015 44 Southwest Gas Corp. 1,121 39 South Jersey Industries Inc. 737 38 UIL Holdings Corp. 1,243 37 Unisource Energy Corp. 895 31 Avista Corp. 1,365 29 Allete Inc. 767 27 Northwest Natural Gas Co. 408 20 Laclede Group Inc. 550 19 NorthWestern Corp. 652 19 CH Energy Group Inc. 381 18 * El Paso Electric Co. 569 15 American States Water Co. 236 9 Central Vermont Public Service Corp. 308 6 Total Common Stocks (Cost $5,127) Total Investments (100.0%) (Cost $5,127) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. S&P SmallCap 600 Value Index A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $5,127,000. Net unrealized appreciation of investment securities for tax purposes was $499,000, consisting of unrealized gains of $562,000 on securities that had risen in value since their purchase and $63,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P SmallCap 600 Growth Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (16.5%) * Coinstar Inc. 1,261 81 * CROCS Inc. 3,332 58 * Iconix Brand Group Inc. 2,778 52 * JOS A Bank Clothiers Inc. 1,068 48 Cracker Barrel Old Country Store Inc. 905 48 PF Chang's China Bistro Inc. 897 45 * HSN Inc. 1,496 42 * Carter's Inc. 1,323 42 * Steven Madden Ltd. 892 40 Wolverine World Wide Inc. 1,232 39 Buckle Inc. 1,003 38 Monro Muffler Brake Inc. 770 38 * Texas Roadhouse Inc. Class A 2,227 38 * Hibbett Sports Inc. 1,095 38 * Capella Education Co. 651 36 * Buffalo Wild Wings Inc. 706 34 * Jo-Ann Stores Inc. 684 33 * BJ's Restaurants Inc. 873 32 Men's Wearhouse Inc. 1,104 32 * CEC Entertainment Inc. 836 31 Arbitron Inc. 1,042 30 * Blue Nile Inc. 556 28 * Interval Leisure Group Inc. 1,569 26 * Zumiez Inc. 810 26 National Presto Industries Inc. 203 24 * Sonic Corp. 2,396 22 * Shuffle Master Inc. 2,081 22 * True Religion Apparel Inc. 983 22 NutriSystem Inc. 1,027 21 * Lumber Liquidators Holdings Inc. 900 21 Hillenbrand Inc. 1,088 21 * Skechers U.S.A. Inc. Class A 884 20 * OfficeMax Inc. 1,155 20 * DineEquity Inc. 366 20 * Genesco Inc. 506 19 * Peet's Coffee & Tea Inc. 499 19 PetMed Express Inc. 899 16 * Universal Electronics Inc. 579 16 * California Pizza Kitchen Inc. 939 16 * Maidenform Brands Inc. 554 15 * Pre-Paid Legal Services Inc. 233 15 Cato Corp. Class A 476 14 * Biglari Holdings Inc. 32 12 * Papa John's International Inc. 470 12 Volcom Inc. 663 12 * Pinnacle Entertainment Inc. 881 12 Sturm Ruger & Co. Inc. 732 12 * American Public Education Inc. 339 12 Big 5 Sporting Goods Corp. 834 12 Universal Technical Institute Inc. 393 8 * RC2 Corp. 354 8 Oxford Industries Inc. 293 7 * La-Z-Boy Inc. 948 7 * Kirkland's Inc. 594 7 * Sonic Automotive Inc. Class A 466 6 * Winnebago Industries Inc. 534 6 * Stein Mart Inc. 516 5 Spartan Motors Inc. 642 3 * Kid Brands Inc. 345 3 * Multimedia Games Inc. 609 3 * Midas Inc. 207 2 Consumer Staples (3.3%) * TreeHouse Foods Inc. 1,363 68 * Darling International Inc. 3,200 37 Sanderson Farms Inc. 742 33 * Boston Beer Co. Inc. Class A 364 30 Andersons Inc. 714 23 Diamond Foods Inc. 399 18 Cal-Maine Foods Inc. 514 16 Lance Inc. 666 15 * Medifast Inc. 527 13 J&J Snack Foods Corp. 276 13 WD-40 Co. 314 12 Calavo Growers Inc. 452 10 * Seneca Foods Corp. Class A 81 2 Energy (7.3%) SM Energy Co. 2,438 121 * Oil States International Inc. 1,942 115 CARBO Ceramics Inc. 730 71 Lufkin Industries Inc. 1,153 58 * SEACOR Holdings Inc. 489 53 Holly Corp. 909 33 * Tetra Technologies Inc. 2,954 32 * Contango Oil & Gas Co. 500 28 * ION Geophysical Corp. 3,606 26 * Swift Energy Co. 695 25 * Hornbeck Offshore Services Inc. 903 20 * Gulfport Energy Corp. 1,048 20 * Stone Energy Corp. 778 16 Gulf Island Fabrication Inc. 549 15 * Petroquest Energy Inc. 1,119 8 Financials (14.2%) * Stifel Financial Corp. 1,380 72 * Signature Bank 1,563 69 DiamondRock Hospitality Co. 5,946 63 Medical Properties Trust Inc. 4,317 45 National Retail Properties Inc. 1,715 45 Entertainment Properties Trust 939 43 Tower Group Inc. 1,674 43 Tanger Factory Outlet Centers 880 42 * Portfolio Recovery Associates Inc. 662 42 Mid-America Apartment Communities Inc. 675 41 Home Properties Inc. 771 41 Cash America International Inc. 1,141 41 LaSalle Hotel Properties 1,708 41 BioMed Realty Trust Inc. 2,295 40 * First Cash Financial Services Inc. 1,161 33 Kilroy Realty Corp. 935 32 Delphi Financial Group Inc. 1,116 29 * optionsXpress Holdings Inc. 1,649 29 Acadia Realty Trust 1,558 28 * Ezcorp Inc. Class A 1,108 28 * World Acceptance Corp. 608 27 * Forestar Group Inc. 1,414 26 EastGroup Properties Inc. 586 23 UMB Financial Corp. 616 23 PS Business Parks Inc. 415 22 First Financial Bankshares Inc. 437 21 Extra Space Storage Inc. 1,267 20 Healthcare Realty Trust Inc. 973 20 Hancock Holding Co. 614 19 Sovran Self Storage Inc. 487 18 First Financial Bancorp 993 16 * Investment Technology Group Inc. 1,064 16 RLI Corp. 246 14 LTC Properties Inc. 485 13 * eHealth Inc. 860 13 NBT Bancorp Inc. 540 12 Bank of the Ozarks Inc. 294 11 * TradeStation Group Inc. 1,529 10 * Navigators Group Inc. 191 9 Brookline Bancorp Inc. 927 9 City Holding Co. 229 7 Urstadt Biddle Properties Inc. Class A 376 7 Universal Health Realty Income Trust 196 7 Home Bancshares Inc. 330 7 Trustco Bank Corp. 1,059 6 Tompkins Financial Corp. 151 6 * Piper Jaffray Cos. 183 6 Dime Community Bancshares Inc. 401 5 Health Care (16.3%) * Salix Pharmaceuticals Ltd. 2,232 100 Cooper Cos. Inc. 1,797 96 * Regeneron Pharmaceuticals Inc. 2,771 80 * HMS Holdings Corp. 1,048 66 * Catalyst Health Solutions Inc. 1,501 64 * Dionex Corp. 672 61 * American Medical Systems Holdings Inc. 2,922 52 * Cubist Pharmaceuticals Inc. 2,267 49 * Par Pharmaceutical Cos. Inc. 1,365 49 Quality Systems Inc. 733 47 * Align Technology Inc. 2,630 46 * Integra LifeSciences Holdings Corp. 813 35 * Haemonetics Corp. 567 33 * Neogen Corp. 880 33 Chemed Corp. 522 32 * Amedisys Inc. 1,107 31 West Pharmaceutical Services Inc. 814 31 * Savient Pharmaceuticals Inc. 2,596 31 * Zoll Medical Corp. 835 28 * Parexel International Corp. 1,459 26 * Cyberonics Inc. 925 25 * Abaxis Inc. 867 23 * PSS World Medical Inc. 1,118 23 * Air Methods Corp. 432 21 * IPC The Hospitalist Co. Inc. 631 20 Computer Programs & Systems Inc. 426 20 * Bio-Reference Labs Inc. 940 20 Meridian Bioscience Inc. 883 20 * RehabCare Group Inc. 968 20 * MWI Veterinary Supply Inc. 293 18 * LHC Group Inc. 610 16 * Natus Medical Inc. 1,127 14 * Greatbatch Inc. 593 13 * Healthways Inc. 1,338 13 Landauer Inc. 196 13 * Corvel Corp. 262 12 * Almost Family Inc. 324 11 * Genoptix Inc. 671 11 * Amsurg Corp. Class A 603 11 * Omnicell Inc. 822 11 Cantel Medical Corp. 482 10 * Merit Medical Systems Inc. 636 10 * Hi-Tech Pharmacal Co. Inc. 403 10 * eResearchTechnology Inc. 1,697 10 Analogic Corp. 201 9 * Kensey Nash Corp. 336 9 * ICU Medical Inc. 234 9 * Emergent Biosolutions Inc. 362 7 * SurModics Inc. 666 6 * Enzo Biochem Inc. 1,280 6 * Affymetrix Inc. 1,058 4 * Arqule Inc. 704 4 * CryoLife Inc. 450 3 Ensign Group Inc. 108 2 Industrials (10.5%) * Tetra Tech Inc. 2,374 55 * II-VI Inc. 984 40 CLARCOR Inc. 925 38 Toro Co. 588 34 Brady Corp. Class A 1,021 32 Triumph Group Inc. 371 31 Forward Air Corp. 1,126 31 Allegiant Travel Co. Class A 597 30 * SYKES Enterprises Inc. 1,605 30 Belden Inc. 874 29 Kaydon Corp. 792 28 Knight Transportation Inc. 1,417 27 AO Smith Corp. 681 27 Curtiss-Wright Corp. 823 26 * Teledyne Technologies Inc. 634 25 * Old Dominion Freight Line Inc. 847 24 Healthcare Services Group Inc. 1,506 24 * HUB Group Inc. Class A 645 21 Watts Water Technologies Inc. Class A 635 21 ESCO Technologies Inc. 536 19 * Exponent Inc. 531 19 AZZ Inc. 483 18 * Mobile Mini Inc. 962 17 Unifirst Corp. 331 17 Heartland Express Inc. 1,030 16 * Dolan Co. 1,161 16 * Orbital Sciences Corp. 923 15 Lindsay Corp. 253 15 American Science & Engineering Inc. 185 15 Badger Meter Inc. 335 14 * Aerovironment Inc. 573 14 * Orion Marine Group Inc. 1,050 14 Cubic Corp. 309 14 Heidrick & Struggles International Inc. 669 14 Administaff Inc. 451 13 John Bean Technologies Corp. 660 12 AAON Inc. 450 12 CIRCOR International Inc. 288 11 * GenCorp Inc. 2,230 11 * Consolidated Graphics Inc. 218 10 Quanex Building Products Corp. 579 10 * Powell Industries Inc. 258 9 Applied Signal Technology Inc. 249 8 Vicor Corp. 443 7 * On Assignment Inc. 726 5 Information Technology (27.0%) * Cypress Semiconductor Corp. 6,181 97 * Concur Technologies Inc. 1,743 89 * TriQuint Semiconductor Inc. 5,995 71 * Veeco Instruments Inc. 1,574 69 * Viasat Inc. 1,560 65 * Wright Express Corp. 1,473 63 * Hittite Microwave Corp. 938 54 * CommVault Systems Inc. 1,676 49 * Taleo Corp. Class A 1,553 48 * j2 Global Communications Inc. 1,769 47 * Varian Semiconductor Equipment Associates Inc. 1,481 47 * Blue Coat Systems Inc. 1,658 44 * Netgear Inc. 1,375 44 * Cymer Inc. 1,147 44 Power Integrations Inc. 1,072 43 Blackbaud Inc. 1,700 43 * JDA Software Group Inc. 1,622 43 MAXIMUS Inc. 673 41 * Tessera Technologies Inc. 1,950 39 * Synaptics Inc. 1,338 38 * Diodes Inc. 1,395 34 * Websense Inc. 1,628 34 * Progress Software Corp. 840 32 Anixter International Inc. 566 32 * DTS Inc. 665 31 * DealerTrack Holdings Inc. 1,566 30 * Netscout Systems Inc. 1,350 30 * Microsemi Corp. 1,322 29 * Sourcefire Inc. 1,077 29 * MicroStrategy Inc. Class A 337 29 * Ebix Inc. 1,326 28 * Stratasys Inc. 799 27 Littelfuse Inc. 583 27 * Manhattan Associates Inc. 850 26 * Plexus Corp. 956 26 * CSG Systems International Inc. 1,322 25 * Arris Group Inc. 2,429 24 * Synchronoss Technologies Inc. 929 24 Cognex Corp. 847 24 * Volterra Semiconductor Corp. 1,043 23 * Compellent Technologies Inc. 902 23 * Bottomline Technologies Inc. 1,224 23 * RightNow Technologies Inc. 910 23 * Monolithic Power Systems Inc. 1,419 23 * FEI Co. 948 23 * Radiant Systems Inc. 1,237 22 * TTM Technologies Inc. 1,678 22 * TeleTech Holdings Inc. 1,144 22 * comScore Inc. 971 21 * Forrester Research Inc. 573 20 * Tyler Technologies Inc. 960 20 * Smith Micro Software Inc. 1,161 17 * Epicor Software Corp. 1,798 17 * FARO Technologies Inc. 628 16 * Mercury Computer Systems Inc. 907 16 * DG FastChannel Inc. 613 15 * Cabot Microelectronics Corp. 373 15 * LogMeIn Inc. 325 14 * Tekelec 1,149 14 * Interactive Intelligence Inc. 514 14 * Oplink Communications Inc. 799 14 * Perficient Inc. 1,146 13 * Sigma Designs Inc. 1,077 13 * OSI Systems Inc. 362 13 * ATMI Inc. 675 12 Micrel Inc. 978 12 * Ceva Inc. 513 12 * Novatel Wireless Inc. 1,196 12 iGate Corp. 585 12 * Intevac Inc. 852 11 EPIQ Systems Inc. 887 11 Daktronics Inc. 808 11 * Rofin-Sinar Technologies Inc. 376 11 * Knot Inc. 1,151 11 * Sonic Solutions Inc. 1,074 11 * Kopin Corp. 2,550 10 * Pericom Semiconductor Corp. 968 10 MTS Systems Corp. 249 10 Park Electrochemical Corp. 330 9 * Standard Microsystems Corp. 327 9 * Brooks Automation Inc. 1,170 8 * Kulicke & Soffa Industries Inc. 1,262 8 * Ultratech Inc. 422 8 * Newport Corp. 519 8 * Super Micro Computer Inc. 730 8 United Online Inc. 1,167 7 * Advanced Energy Industries Inc. 556 6 Stamps.com Inc. 470 6 * Liquidity Services Inc. 370 6 * Supertex Inc. 228 6 * Exar Corp. 822 6 Methode Electronics Inc. 485 5 Keithley Instruments Inc. 227 5 * Rudolph Technologies Inc. 585 4 * THQ Inc. 855 4 * Symmetricom Inc. 621 4 * Radisys Corp. 396 4 * NCI Inc. Class A 144 3 * DSP Group Inc. 399 3 * Integral Systems Inc. 321 3 * Network Equipment Technologies Inc. 528 2 * StarTek Inc. 252 1 Materials (3.4%) Schweitzer-Mauduit International Inc. 713 45 Balchem Corp. 1,099 34 AMCOL International Corp. 976 27 Kaiser Aluminum Corp. 568 27 * PolyOne Corp. 1,734 22 * RTI International Metals Inc. 678 19 Eagle Materials Inc. 742 18 * Calgon Carbon Corp. 1,271 18 Buckeye Technologies Inc. 765 15 * Brush Engineered Materials Inc. 413 14 HB Fuller Co. 689 14 Stepan Co. 165 12 Deltic Timber Corp. 156 8 * LSB Industries Inc. 270 6 * KapStone Paper and Packaging Corp. 378 6 Zep Inc. 306 6 * STR Holdings Inc. 65 1 Telecommunication Services (0.8%) NTELOS Holdings Corp. 1,155 20 * Neutral Tandem Inc. 1,283 18 * Cbeyond Inc. 1,203 16 Atlantic Tele-Network Inc. 345 12 USA Mobility Inc. 306 5 71 Utilities (0.7%) * El Paso Electric Co. 795 21 Northwest Natural Gas Co. 393 19 American States Water Co. 348 13 NorthWestern Corp. 368 11 64 Total Common Stocks (Cost $7,662) S&P SmallCap 600 Growth Index Fund Total Investments (100.0%) (Cost $7,662) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $7,662,000. Net unrealized appreciation of investment securities for tax purposes was $1,089,000, consisting of unrealized gains of $1,172,000 on securities that had risen in value since their purchase and $83,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 25, 2011 VANGUARD ADMIRAL FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 25, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
